 

Exhibit 10.1

 

AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

among

 

CRACKLE PLUS, LLC

 

and

 

CHICKEN SOUP FOR THE SOUL ENTERTAINMENT, INC.

 

and

 

CRACKLE, INC.

 

dated as of

 

May 14, 2019

 

 

 

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

This Amended and Restated Limited Liability Company Agreement of CRACKLE PLUS,
LLC, a Delaware limited liability company (the “Company”), is entered into as of
May 14, 2019 by and among the Company, CHICKEN SOUP FOR THE SOUL ENTERTAINMENT,
INC., a Delaware corporation (“CSSE”), and CRACKLE, INC., a Delaware corporation
(the “Preferred Member”).

 

RECITALS

 

WHEREAS, the Company was formed under the laws of the State of Delaware by the
filing of a Certificate of Formation with the Secretary of State of Delaware
(the “Secretary of State”) on March 21, 2019 (the “Certificate of Formation”);

 

WHEREAS, CSSE entered into the Limited Liability Company Agreement of the
Company, dated as of March 27, 2019 (the “Initial LLC Agreement”);

 

WHEREAS, pursuant to a Contribution Agreement, dated as of March 27, 2019, by
and among CSSE, the Preferred Member, CPE Holdings, Inc., and the Company (the
“Contribution Agreement”), CSSE and the Preferred Member are contributing and
committing to contribute to the Company certain assets and liabilities in
exchange for Membership Interests; and

 

WHEREAS, the Members wish to enter into this Agreement amending, restating and
superseding in its entirety the Initial LLC Agreement and setting forth the
terms and conditions governing the operation and management of the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01        Definitions. Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in this Section 1.01:

 

“Additional Capital Contributions” has the meaning set forth in Section 3.04(a).

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

 

(a)          crediting to such Capital Account any amount that such Member is
obligated to restore or is deemed to be obligated to restore pursuant to
Treasury Regulations Sections 1.704-1(b)(2)(ii)(c), 1.704-2(g)(1) and
1.704-2(i); and

 

(b)          debiting to such Capital Account the items described in Treasury
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

1

 

 

“Adjusted Taxable Income” of a Member for a Fiscal Year (or portion thereof)
with respect to the Membership Interest held by such Member means the federal
taxable income allocated by the Company to the Member with respect to its
Membership Interest (as adjusted by any final determination in connection with
any tax audit or other proceeding) for such Fiscal Year (or portion thereof);
provided, that such taxable income shall be computed (a) minus any excess
taxable loss or excess taxable credits of the Company for any prior period
allocable to such Member with respect to its Membership Interest that were not
previously taken into account for purposes of determining such Member’s Adjusted
Taxable Income in a prior Fiscal Year to the extent such loss or credit would be
available under the Code to offset income of the Member (or, as appropriate, the
direct or indirect owners of the Member) determined as if the income, loss, and
credits from the Company were the only income, loss, and credits of the Member
(or, as appropriate, the direct or indirect owners of the Member) in such Fiscal
Year and all prior Fiscal Years, and (b) taking into account any special basis
adjustment with respect to such Member resulting from an election by the Company
under Code Section 754.

 

“Affiliate” means, with respect to any Person, any other Person who, directly or
indirectly (including through one or more intermediaries), controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control,” when used with respect to any specified Person,
shall mean the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person, whether through ownership of voting
securities or partnership or other ownership interests, by contract or
otherwise; and the terms “controlling” and “controlled” shall have correlative
meanings; provided, however, that for purposes of this Agreement the term
“Affiliate” does not, when used with respect to a Member, include the Company.

 

“Agreement” means this Amended and Restated Limited Liability Company Agreement,
as executed and as it may be amended, modified, supplemented or restated from
time to time, as provided herein.

 

“Applicable Law” means all applicable provisions of (a) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, decrees,
ordinances, codes, proclamations, declarations or orders of any Governmental
Authority; (b) any consents or approvals of any Governmental Authority; and (c)
any orders, decisions, advisory or interpretative opinions, injunctions,
judgments, awards, decrees of, or agreements with, any Governmental Authority.

 

“Arbitrator” has the meaning set forth in Section 13.12(a).

 

“Bankruptcy” means, with respect to a Member, the occurrence of any of the
following: (a) the filing of an application by such Member for, or a consent to,
the appointment of a trustee of such Member’s assets; (b) the filing by such
Member of a voluntary petition in bankruptcy or the filing of a pleading in any
court of record admitting in writing such Member’s inability to pay its debts as
they come due; (c) the making by such Member of a general assignment for the
benefit of such Member’s creditors; (d) the filing by such Member of an answer
admitting the material allegations of, or such Member’s consenting to, or
defaulting in answering a bankruptcy petition filed against such Member in any
bankruptcy proceeding; or (e) the expiration of sixty (60) days following the
entry of an order, judgment or decree by any court of competent jurisdiction
adjudicating such Member bankrupt or appointing a trustee of such Member’s
assets.

 

“BBA” means the Bipartisan Budget Act of 2018, as modified, amended or
superseded by the Budget Resolution of 2019.

 

2

 

 

“BBA Procedures” has the meaning set forth in Section 11.04(c).

 

“Board” has the meaning set forth in Section 7.01.

 

“Book Depreciation” means, with respect to any Company asset for each Fiscal
Year, the Company’s depreciation, amortization, or other cost recovery
deductions determined for federal income tax purposes, except that if the Book
Value of an asset differs from its adjusted tax basis at the beginning of such
Fiscal Year, Book Depreciation shall be an amount which bears the same ratio to
such beginning Book Value as the federal income tax depreciation, amortization,
or other cost recovery deduction for such Fiscal Year bears to such beginning
adjusted tax basis; provided, that if the adjusted basis for federal income tax
purposes of an asset at the beginning of such Fiscal Year is zero and the Book
Value of the asset is positive, Book Depreciation shall be determined with
reference to such beginning Book Value using any permitted method selected by
the Board in accordance with Treasury Regulations Section
1.704-1(b)(2)(iv)(g)(3).

 

“Book Value” means, with respect to any Company asset, the adjusted basis of
such asset for federal income tax purposes, except as follows:

 

(a)          the initial Book Value of any Company asset contributed by a Member
to the Company shall be the gross Fair Market Value of such Company asset as of
the date of such contribution;

 

(b)          immediately prior to the distribution by the Company of any Company
asset to a Member, the Book Value of such asset shall be adjusted to its gross
Fair Market Value as of the date of such distribution;

 

(c)          the Book Value of all Company assets shall be adjusted to equal
their respective gross Fair Market Values, as of the following times:

 

(i)          the acquisition of an additional Membership Interest by a new or
existing Member in consideration for more than a de minimis Capital
Contribution;

 

(ii)         the distribution by the Company to a Member of more than a de
minimis amount of property (other than cash) as consideration for all or a part
of such Member’s Membership Interest; and

 

(iii)        the liquidation of the Company within the meaning of Treasury
Regulations Section 1.704-1(b)(2)(ii)(g);

 

(d)          if the Book Value of a Company asset has been determined pursuant
to paragraph (a) or adjusted pursuant to paragraphs (c) or (d) above, such Book
Value shall thereafter be adjusted to reflect the Book Depreciation taken into
account with respect to such Company asset for purposes of computing Net Income
and Net Losses.

 

“Budget” has the meaning set forth in Section 7.12.

 

“Business” has the meaning set forth in Section 2.05(a).

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in the City of Los Angeles or New York are authorized or
required to close.

 

3

 

 

“Business Opportunity” has the meaning set forth in Section 7.13(b).

 

“California Act” has the meaning set forth in Section 2.09.

 

“Capital Account” has the meaning set forth in Section 3.06.

 

“Capital Contribution” means, for any Member, the total amount of cash and cash
equivalents and the Book Value of any property contributed to the Company by
such Member.

 

“Capital Transaction” has the meaning set forth in Section 7.05(e).

 

“Certificate of Formation” has the meaning set forth in the Recitals.

 

“Chairperson” has the meaning set forth in Section 7.08.

 

“Code” means the Internal Revenue Code of 1986.

 

“Committee” has the meaning set forth in Section 7.09(a).

 

“Common Member” means a holder of Common Units of the Company.

 

“Common Member Manager” has the meaning set forth in Section 7.02(a)(i).

 

“Common Units” has the meaning set forth in Section 3.02.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Interest Rate” has the meaning set forth in Section 6.03(c).

 

“Company Minimum Gain” means “partnership minimum gain” as defined in Treasury
Regulations Section 1.704-2(b)(2), substituting the term “Company” for the term
“partnership” as the context requires.

 

“Confidential Information” has the meaning set forth in Section 10.01(a).

 

“Contributing Member” has the meaning set forth in Section 3.04(b).

 

“Contribution Agreement” has the meaning set forth in the Recitals.

 

“Conversion Closing Date” has the meaning set forth in Section 9.04(c).

 

“Conversion Election Notice” has the meaning set forth in Section 9.04(a).

 

“Conversion Right” has the meaning set forth in Section 9.04(a).

 

“Conversion Units” has the meaning set forth in Section 9.04(a).

 

“Covered Person” has the meaning set forth in Section 8.01(a).

 

“Cram-Down Contribution” has the meaning set forth in Section 3.04(c).

 

4

 

 

“CSSE Change of Control” has the meaning set forth in Section 10.02.

 

“CSSE Preferred Stock” has the meaning set forth in Section 9.03(a).

 

“Default Amount” has the meaning set forth in Section 3.04(b).

 

“Default Loan” has the meaning set forth in Section 3.04(b).

 

“Default Rate” has the meaning set forth in Section 3.04(b).

 

“Defaulting Member” means a Member that has (a) failed to make an Additional
Capital Contribution as may be required by Section 3.04 (only for such time as
it is a Non-Contributing Member) or (b) breached any material covenant, duty or
obligation under this Agreement and such breach remains uncured for fifteen (15)
days after written notice of such breach by the Company or by the other Member,
as applicable, to such Member.

 

“Delaware Act” means the Delaware Limited Liability Company Act, Title 6,
Chapter 18, §§ 18-101, et seq.

 

“Designated Individual” has the meaning set forth in Section 11.04(a).

 

“Electronic Transmission” means any form of communication not directly involving
the physical transmission of paper that creates a record that may be retained,
retrieved and reviewed by a recipient thereof and that may be directly
reproduced in paper form by such a recipient through an automated process.

 

“Estimated Tax Amount” of a Member for a Fiscal Year means the Member’s Tax
Amount for such Fiscal Year as estimated in good faith from time to time by the
Board. In making such estimate, the Board shall take into account amounts shown
on Internal Revenue Service Form 1065 filed by the Company and similar state or
local forms filed by the Company for the preceding taxable year and such other
adjustments as the Board reasonably determines are necessary or appropriate to
reflect the estimated operations of the Company for the Fiscal Year.

 

“Excess Amount” has the meaning set forth in Section 6.02(c).

 

“Exercise Period” means the six-month period beginning on the first anniversary
of the date of this Agreement, which six-month period shall be extended for a
length of time equal to any period of time during such six-month period in which
CSSE is a Defaulting Member or is in breach of any material covenant, duty or
obligation under the Contribution Agreement or other JV Agreement, including any
period of notice and cure.

 

“Fair Market Value” of any asset as of any date means the purchase price that a
willing buyer having all relevant knowledge would pay a willing seller for such
asset in an arm’s length transaction. Unless otherwise provided herein, Fair
Market Value shall be as determined in good faith by the Board, including the
Preferred Member Managers.

 

“Fiscal Year” means the calendar year, unless the Company is required to have a
taxable year other than the calendar year, in which case Fiscal Year shall be
the period that conforms to its taxable year.

 

5

 

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Government Official” means (a) any officer, director, employee, appointee or
official representative of a Governmental Authority; (b) any political party or
party official; or (c) any candidate for political or judicial office.

 

“Indebtedness” of any Person means (without duplication) (a) all indebtedness of
such Person for borrowed money; (b) all obligations of such Person which are
evidenced by notes, bonds, debentures or similar instruments; (c) all
obligations of such Person that have been, or should be, in accordance with
GAAP, recorded as capital leases; (d) all obligations of such Person that have
been, or should be, in accordance with GAAP, recorded as a sale-leaseback
transaction or a leveraged lease; (e) all obligations of such Person in respect
of letters of credit or acceptances issued or created for the account of such
Person; (f) all liabilities for the deferred purchase price of property or
services (other than current liabilities incurred in the ordinary course of
business) and (g) all direct or indirect guarantees (including “keep well”
arrangements, support agreements and similar agreements) with respect to
Indebtedness of any other Person.

 

“Initial Capital Contribution” has the meaning set forth in Section 3.03(a).

 

“Initial Funding Period” has the meaning set forth in Section 3.04(a).

 

“Initial LLC Agreement” has the meaning set forth in the Recitals.

 

“Initial Members” means CSSE and the Preferred Member.

 

“Initial Public Offering” has the meaning set forth in Section 9.05(a).

 

“Issuance Notice” has the meaning set forth in Section 3.05(b).

 

“JAMS” has the meaning set forth in Section 13.12.

 

“Joinder Agreement” means the joinder agreement in form and substance attached
hereto as Exhibit A.

 

“JV Agreements” means the Contribution Agreement and the Transaction Documents
referenced therein.

 

“Liquidator” has the meaning set forth in Section 12.03(a).

 

“Losses” has the meaning set forth in Section 8.03(a).

 

“Manager” has the meaning set forth in Section 7.01.

 

“Managers Schedule” has the meaning set forth in Section 7.03(d).

 

6

 

 

“Maximum Number of Shares” has the meaning set forth in Section 9.05(a).

 

“Member” means (a) each Initial Member and (b) each Person who is hereafter
admitted as a Member in accordance with the terms of this Agreement and the
Delaware Act. The Members shall constitute the “members” (as that term is
defined in the Delaware Act) of the Company.

 

“Member Nonrecourse Debt” means “partner nonrecourse debt” as defined in
Treasury Regulations Section 1.704-2(b)(4), substituting the term “Company” for
the term “partnership” and the term “Member” for the term “partner” as the
context requires.

 

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
the Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Treasury Regulations Section 1.704-2(i)(3).

 

“Member Nonrecourse Deduction” means “partner nonrecourse deduction” as defined
in Treasury Regulations Section 1.704-2(i), substituting the term “Member” for
the term “partner” as the context requires.

 

“Membership Interest” means an interest in the Company owned by a Member,
including such Member’s right (a) to its distributive share, if any, of Net
Income, Net Losses and other items of income, gain, loss and deduction of the
Company; (b) to its distributive share of the assets of the Company; (c) to vote
on, consent to, or otherwise participate in any decision of the Members as
provided in this Agreement; and (d) to any and all other benefits to which such
Member may be entitled as provided in this Agreement or the Delaware Act.
Notwithstanding anything to the contrary contained herein, a Membership Interest
represented by Preferred Units shall not entitle the holder thereof to vote on
any matters, except as specifically provided herein, including pursuant to
Section 7.05(e), but shall entitle the holder to the payment or distribution of
the Preferred Liquidation Preference upon any liquidation or winding up of the
Company and to the other rights and benefits set forth herein with respect to
the Preferred Units, including without limitation the information and inspection
rights set forth in Article XI.

 

“Net Income” and “Net Loss” mean, for each Fiscal Year or other period specified
in this Agreement, an amount equal to the Company’s taxable income or taxable
loss, or particular items thereof, determined in accordance with Code Section
703(a) (where, for this purpose, all items of income, gain, loss or deduction
required to be stated separately pursuant to Code Section 703(a)(1) shall be
included in taxable income or taxable loss), but with the following adjustments:

 

(a)          any income realized by the Company that is exempt from federal
income taxation, as described in Code Section 705(a)(1)(B), shall be added to
such taxable income or taxable loss, notwithstanding that such income is not
includable in gross income;

 

(b)          any expenditures of the Company described in Code Section
705(a)(2)(B), including any items treated under Treasury Regulations Section
1.704-1(b)(2)(iv)(I) as items described in Code Section 705(a)(2)(B), shall be
subtracted from such taxable income or taxable loss, notwithstanding that such
expenditures are not deductible for federal income tax purposes;

 

(c)          any gain or loss resulting from any disposition of Company property
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Book Value of the property so disposed,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value;

 

7

 

 

(d)          any items of depreciation, amortization and other cost recovery
deductions with respect to Company property having a Book Value that differs
from its adjusted tax basis shall be computed by reference to the property’s
Book Value (as adjusted for Book Depreciation) in accordance with Treasury
Regulations Section 1.704-1(b)(2)(iv)(g);

 

(e)           if the Book Value of any Company property is adjusted as provided
in the definition of Book Value, then the amount of such adjustment shall be
treated as an item of gain or loss and included in the computation of such
taxable income or taxable loss; and

 

(f)           to the extent an adjustment to the adjusted tax basis of any
Company property pursuant to Code Sections 732(d), 734(b) or 743(b) is required,
pursuant to Treasury Regulations Section 1.704 1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis).

 

“Non-Changed Member” has the meaning set forth in Section 9.04(a).

 

“Non-Contributing Member” has the meaning set forth in Section 3.04(b).

 

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b).

 

“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(3).

 

“Non-Transferring Member” has the meaning set forth in Section 9.02(b).

 

“Offer” has the meaning set forth in Section 9.02(b).

 

“Officers” has the meaning set forth in Section 7.10.

 

“Participating Member” has the meaning set forth in Section 3.05(b).

 

“Partnership Representative” has the meaning set forth in Section 11.04(a).

 

“Percentage Interest” means, with respect to a Member at any time, the
percentage set forth opposite such Member’s name on Schedule A attached hereto
(such percentage being understood to be, subject to the preferences of any
Preferred Units, reflective of the economic interest in the Company represented
by such Member’s Common Units). The Percentage Interests shall at all times
aggregate to 100% and in all cases, other than with respect to the payment or
distribution of any preference to which the holder of the Preferred Units is
entitled, shall be allocated to and determined by reference to the outstanding
Common Units.

 

“Permitted Transfer” means a Transfer of a Membership Interest carried out
pursuant to Section 9.02.

 

“Permitted Transferee” means a recipient of a Permitted Transfer.

 

8

 

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Preferred Capital Contribution” means an amount equal to $36,350,000.

 

“Preferred Liquidation Preference” has the meaning set forth in Section
12.03(c).

 

“Preferred Member” has the meaning set forth in the preamble.

 

“Preferred Member Managers” has the meaning set forth in Section 7.02(a)(ii).

 

“Preferred Return” means a rate of return in an amount equal to 3% per annum,
compounded annually, on the then unreturned Preferred Capital Contribution.

 

“Preferred Units” has the meaning set forth in Section 3.02.

 

“Proposed Issuance” has the meaning set forth in Section 3.05(b).

 

“Put Closing” has the meaning set forth in Section 9.04(b).

 

“Put Closing Date” has the meaning set forth in Section 9.04(c).

 

“Put Consideration” has the meaning set forth in Section 9.03(a).

 

“Put Election Notice” has the meaning set forth in Section 9.03(a).

 

“Put Option” has the meaning set forth in Section 9.03(a).

 

“Quarterly Estimated Tax Amount” of a Member for any calendar quarter of a
Fiscal Year means the excess, if any, of (a) the product of (i) a quarter (¼) in
the case of the first calendar quarter of the Fiscal Year, half (½) in the case
of the second calendar quarter of the Fiscal Year, three-quarters (¾) in the
case of the third calendar quarter of the Fiscal Year, and one (1) in the case
of the fourth calendar quarter of the Fiscal Year and (ii) the Member’s
Estimated Tax Amount for such Fiscal Year, over (b) all distributions previously
made during such Fiscal Year to such Member.

 

“Reconvened Meeting” has the meaning set forth in Section 7.05(a).

 

“Regulatory Allocations” has the meaning set forth in Section 5.02(e).

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Response Due Date” has the meaning set forth in Section 9.02(b).

 

“Sale Election Notice” has the meaning set forth in Section 9.02(b).

 

“Secretary of State” has the meaning set forth in the Recitals.

 

“Securities Act” means the Securities Act of 1933.

 

“Shortfall Amount” has the meaning set forth in Section 6.02(b).

 

9

 

 

“Sony Marks” has the meaning set forth in Section 7.16.

 

“Subject Units” has the meaning set forth in Section 9.02(b).

 

“Subsidiary” means, with respect to any Person, any other Person of which a
majority of the outstanding shares or other equity interests having the power to
vote for directors or comparable managers are owned, directly or indirectly, by
the first Person.

 

“Supermajority Approval” has the meaning set forth in Section 7.05(e).

 

“Suspended Meeting” has the meaning set forth in Section 7.05(a).

 

“Tag-Along Notice” has the meaning set forth in Section 9.02(c).

 

“Tagging Member” has the meaning set forth in Section 9.02(c).

 

“Tagging Units” has the meaning set forth in Section 9.02(c).

 

“Tax Amount” of a Member for a Fiscal Year means the product of (a) the Tax Rate
for such Fiscal Year and (b) the Adjusted Taxable Income of the Member for such
Fiscal Year with respect to its Membership Interest.

 

“Tax Distribution” has the meaning set forth in Section 6.02(a).

 

“Tax Rate” of a Member, for any period, means the highest effective marginal
rate of combined federal, state, and local tax rate imposed for such period
based on (a) the highest general marginal rate of tax imposed on corporations
under Section 11(b) of the Code, (b) the highest general combined marginal rate
of state and city taxes imposed on corporations operating in Greenwich,
Connecticut or in Los Angeles, California, as applicable, and (c) assuming the
deductibility of state and city income taxes for federal income tax purposes.

 

“Taxing Authority” has the meaning set forth in Section 6.03(b).

 

“Term” has the meaning set forth in Section 2.06.

 

“Third Party Purchaser” has the meaning set forth in Section 9.02(b).

 

“Third Party Sale Notice” has the meaning set forth in Section 9.02(c).

 

“TMLA” has the meaning set forth in Section 7.16.

 

“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, by operation of law or otherwise, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of, any
Membership Interest owned by a Person or any interest (including a beneficial
interest or any direct or indirect economic or voting interest) in any
Membership Interest owned by a Person; provided that none of an issuance,
disposition, redemption or repurchase of any interests in an indirect or direct
parent entity of a Member shall be deemed to be a Transfer of a Membership
Interest, including by means of a disposition of interests in a Member or in a
Person that directly or indirectly holds any interests in a Member. “Transfer”
when used as a noun shall have a correlative meaning. “Transferor” and
“Transferee” mean a Person who makes or receives a Transfer, respectively.

 

10

 

 

“Transferring Member” has the meaning set forth in Section 9.02(b).

 

“Treasury Regulations” means the final or temporary regulations issued by the
United States Department of Treasury pursuant to its authority under the Code,
and any successor regulations.

 

“Trigger Failure” has the meaning set forth in Section 9.03(h).

 

“Units” has the meaning set forth in Section 3.01.

 

“Withholding Advances” has the meaning set forth in Section 6.03(b).

 

Section 1.02        Interpretation. For purposes of this Agreement: (a) the
words “include,” “includes” and “including” shall be deemed to be followed by
the words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. The definitions given for any defined terms in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. Unless the context otherwise
requires, references herein: (x) to Articles, Sections, Exhibits and Schedules
mean the Articles and Sections of, and Exhibits and Schedules attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented or modified
from time to time to the extent permitted by the provisions thereof; and (z) to
a statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Exhibits and Schedules referred to
herein shall be construed with, and as an integral part of, this Agreement to
the same extent as if they were set forth verbatim herein.

 

ARTICLE II

 

ORGANIZATION

 

Section 2.01         Formation.

 

(a)          The Company was formed on March 21, 2019, pursuant to the
provisions of the Delaware Act, upon the filing of the Certificate of Formation
with the Secretary of State.

 

(b)          This Agreement shall constitute the “limited liability company
agreement” (as that term is used in the Delaware Act) of the Company. The
rights, powers, duties, obligations and liabilities of the Members shall be
determined pursuant to the Delaware Act and this Agreement. To the extent that
the rights, powers, duties, obligations and liabilities of any Member are
different by reason of any provision of this Agreement than they would be under
the Delaware Act in the absence of such provision, this Agreement shall, to the
extent permitted by the Delaware Act, control.

 

Section 2.02        Name. The name of the Company is Crackle Plus, LLC, or such
other name or names as may be designated by the Board; provided, that the name
shall always contain the words “Limited Liability Company” or the abbreviation
“L.L.C.” or the designation “LLC.” The Board shall give prompt notice to the
Members of any change to the name of the Company.

 

11

 

 

Section 2.03        Principal Office. The principal office of the Company is
located at 132 E. Putnam Ave, Cos Cob, Connecticut 06807, or such other place as
may from time to time be determined by the Board. The Board shall give prompt
notice of any such change to each of the Members.

 

Section 2.04        Registered Office; Registered Agent.

 

(a)          The registered office of the Company shall be the office of the
initial registered agent named in the Certificate of Formation or such other
office (which need not be a place of business of the Company) as the Board may
designate from time to time in the manner provided by the Delaware Act and
Applicable Law.

 

(b)          The registered agent for service of process on the Company in the
State of Delaware shall be the initial registered agent named in the Certificate
of Formation or such other Person or Persons as the Board may designate from
time to time in the manner provided by the Delaware Act and Applicable Law.

 

Section 2.05        Purpose; Powers.

 

(a)          The purposes of the Company are to engage in (i) the development,
marketing, licensing, aggregating and distribution of content through SVOD and
AVOD online networks under the Crackle, Chicken Soup for the Soul, Pivotshare,
Truli and Popcornflix brands and other proprietary and licensed brands, (ii) any
and all activities necessary or incidental thereto and (iii) any other lawful
business, operations or purpose the Company by proper authorization undertakes
(collectively, the “Business”).

 

(b)          The Company shall have all the powers necessary or convenient to
carry out the purposes for which it is formed, including the powers granted by
the Delaware Act.

 

Section 2.06        Term. The term of the Company (“Term”) commenced on the date
the Certificate of Formation was filed with the Secretary of State and shall
continue in existence perpetually until the Company is dissolved in accordance
with the provisions of this Agreement.

 

Section 2.07        No State-Law Partnership. The Members intend that the
Company shall not be a partnership (including a limited partnership) or joint
venture, and that no Member, Manager, or Officer of the Company shall be a
partner or joint venturer of any other Member, Manager or Officer of the
Company, for any purposes other than as set forth in Section 11.03.

 

Section 2.08        Foreign Qualification. The Board shall cause the Company to
comply with all requirements necessary to qualify the Company as a foreign
limited liability company in California promptly after the date hereof and
thereafter in any other jurisdiction in which the Company owns property or
transacts business to the extent, in the reasonable judgment of the Board, such
qualification or registration is necessary or advisable for the protection of
the limited liability of the Members or to permit the Company lawfully to own
property or transact business. The Board may execute, acknowledge, swear to, and
deliver any and all certificates and other instruments conforming with this
Agreement that are necessary or appropriate to qualify, continue, or terminate
the Company as a foreign limited liability company in all such jurisdictions in
which the Company may conduct business.

 

12

 

 

Section 2.09        Doing Business in California. The Members acknowledge that
the Company will be registered to do business in California. Effective January
1, 2014, the California Revised Uniform Limited Liability Company Act, as set
forth in the California Corporation Code, Sections 17701.01 et seq., as may be
amended from time to time (the “California Act”), applies to all new and
existing foreign limited liability companies that are registered with the
California Secretary of State. Section 17708.01(a) of the California Act states
that the law of the state of formation of the Company, which is Delaware,
governs: (a) the organization of the Company, (b) the internal affairs of the
Company, (c) the authority of the members and managers of the Company, and (d)
the liability of a member as a Member, and a Manager as a Manager, for the
debts, obligations, or other liabilities of the Company. It is the intention of
the Members for the provisions of this Agreement to govern the operation of the
business and internal affairs of the Company, and the Members hereby acknowledge
that all provisions of this Agreement in fact relate to the internal affairs of
the Company, pursuant to the “internal affairs doctrine,” applicable to limited
liability companies organized in Delaware, which provides that the law of the
state of organization (Delaware) of a legal entity, such as a corporation or
limited liability company, should determine issues relating to the internal
affairs of the legal entity. The Members desire for the California Act to apply
as narrowly as possible and for the Act to apply as broadly as possible to
determine all matters affecting the Company and its Members. The foregoing four
concepts listed in clauses (a), (b), (c) and (d) above shall be governed by the
Act and broadly construed to carry out the agreements, desires and expectations
of the parties hereto.

 

ARTICLE III

 

MEMBERSHIP UNITS; CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

 

Section 3.01        Membership Units. The Membership Interest of each of the
Members of the Company shall be represented by a number of “Units.”

 

Section 3.02        Classes of Units. There shall be two classes of Units,
designated as “Preferred Units” and “Common Units.” Except as otherwise provided
in this Agreement, only Members holding Common Units shall have the right to
share in the Net Income and Net Loss of the Company as provided in this
Agreement and the right to receive distributions from the Company as provided in
this Agreement, except in cases of distributions made upon liquidation or
winding up of the Company. Holders of Common Units and Preferred Units shall
have (i) the right to receive distributions from the Company upon any
liquidation or winding up of the Company, with distributions made first to the
holders of the Preferred Units until their Preferred Liquidation Preference is
satisfied, and then to the holders of the Common Units as further provided
herein, and (ii) the right to receive information concerning the business and
affairs of the Company. Only holders of the Common Units shall have the right to
vote, except as specifically set forth in this Agreement or as otherwise
required by Applicable Law.

 

Section 3.03        Initial Capital Contributions.

 

(a)          In connection with the transactions contemplated by the
Contribution Agreement, contemporaneously with the execution of this Agreement,
the Initial Members have made or are committing to make, in accordance with the
terms of the Contribution Agreement, the following initial Capital Contributions
to the Company (“Initial Capital Contributions”) in exchange for the Membership
Interest, as represented by Preferred Units and/or Common Units, in the amount
set forth opposite such Initial Member’s name on Schedule A attached hereto:

 

13

 

 

(i)          the contribution by CSSE and its Affiliates of the CSSE Contributed
Assets (as defined in the Contribution Agreement) and the granting of the CSSE
Trademark License Agreement (as defined in the Contribution Agreement); and

 

(ii)         the contribution by the Preferred Member and its Affiliates of the
Crackle Contributed Assets (as defined in the Contribution Agreement).

 

(b)          The Board shall update Schedule A attached hereto upon the issuance
or Transfer of any Membership Interest to any new or existing Member in
accordance with this Agreement, to reflect any Cram-Down Contribution in
accordance with Section 3.04(d), or as otherwise required by the terms hereof.

 

Section 3.04        Funding of the Company; Additional Capital Contributions.

 

(a)          Unless approved by the Board with Supermajority Approval if then
required or otherwise set forth below in this Section 3.04(a), no additional
Membership Interests shall be issued in connection with any Capital Contribution
or otherwise during the period commencing on the date of this Agreement and
ending on the earlier of (i) the Conversion Closing Date under Section 9.04 of
this Agreement and (ii) the Put Closing Date under Section 9.03 of this
Agreement (the “Initial Funding Period”). Notwithstanding anything to the
contrary contained herein, during such Initial Funding Period, CSSE hereby
agrees, and shall be entitled, to provide or obtain all necessary funding for
the Company in order to ensure the Company has sufficient working capital to
operate efficiently, conduct its business as contemplated hereunder and meet its
obligations, whether through secured or unsecured loans of the Company, lines of
credit against the Company’s receivables, or the issuance of equity interests of
the Company or other instruments made by the Company; provided that any equity
interests or instruments issued by the Company in connection with such funding
shall in no way dilute the equity interest (based on Common Units, including
those into which the Preferred Units may be converted) or the Preferred
Liquidation Preference of the Preferred Member.

 

(b)          In addition to their Initial Capital Contributions and any Capital
Contributions of CSSE during the Initial Funding Period pursuant to Section
3.04(a), subject to approval by the Board with any required Supermajority
Approval then required, the Common Members shall make additional Capital
Contributions in cash, in proportion to their respective Common Units, as
determined by the Board with Supermajority Approval if then required from time
to time to be reasonably necessary to pay any operating, capital or other
expenses relating to the Business (such additional Capital Contributions, the
“Additional Capital Contributions”). Upon the Board making such determination to
call for Additional Capital Contributions, the Board shall deliver to the Common
Members a written notice of the Company’s need for Additional Capital
Contributions, which notice shall specify in reasonable detail (i) the purpose
for such Additional Capital Contributions, (ii) the aggregate amount of such
Additional Capital Contributions, (iii) each Common Member’s pro rata share of
such aggregate amount of Additional Capital Contributions (based upon such
Common Member’s Percentage Interest), and (iv) the date (which date shall not be
less than five (5) Business Days following the date that such notice is given)
on which such Additional Capital Contributions shall be required to be made by
the Members.

 

14

 

 

(c)          If any Common Member shall fail to timely make, or notifies the
Company that it shall not make, all or any portion of any Additional Capital
Contribution that such Common Member is obligated to make under Section 3.04(b),
then such Common Member shall be deemed to be a “Non-Contributing Member.” Any
other Common Member that is not in default of its obligations under Section
3.04(b) (a “Contributing Member”) shall be entitled, but not obligated, to loan
to the Non-Contributing Member, by contributing to the Company on its behalf,
all or any part of the amount (the “Default Amount”) that the Non-Contributing
Member failed to contribute to the Company (each such loan, a “Default Loan”).
Such Default Loan shall be treated as an Additional Capital Contribution by the
Non-Contributing Member. Each Default Loan shall bear interest (compounded
monthly on the first day of each calendar month) on the unpaid principal amount
thereof from time to time remaining from the date advanced until repaid, at the
lesser of (i) 10% per annum and (ii) the maximum rate permitted at law (the
“Default Rate”). Each Default Loan shall be recourse debt solely to the
Non-Contributing Member’s Membership Interest. Default Loans shall be repaid out
of the distributions that would otherwise be made to the Non-Contributing Member
under Section 6.01, Section 6.02 or Article XII, as more fully provided for in
Section 3.04(d). So long as a Default Loan is outstanding, the Non-Contributing
Member shall have the right to repay it (together with interest then due and
owing) in whole or in part. Upon a repayment in full of a Default Loan made to a
Non-Contributing Member (prior to its conversion pursuant to a Cram-Down
Contribution in accordance with Section 3.04(d)), such Non-Contributing Member
(so long as it is not otherwise a Non-Contributing Member with respect to any
other Additional Capital Contributions) shall cease to be a Non-Contributing
Member. For the avoidance of doubt, in no event shall the Preferred Member be
obligated to make an Additional Capital Contribution or be deemed to be a
Non-Contributing Member unless such Additional Capital Contribution and capital
call have been approved by the Board with Supermajority Approval.

 

(d)          At any time commencing three months after a Default Loan is made,
at the option of the Contributing Member, (i) the Non-Contributing Member shall
be deemed to have received a distribution, pursuant to Section 6.01, of an
amount equal to the unpaid principal and interest on such Default Loan, (ii)
such distribution shall be deemed paid to the Contributing Member in repayment
of the Default Loan, (iii) such amount shall be deemed contributed by the
Contributing Member as an Additional Capital Contribution (a “Cram-Down
Contribution”) and (iv) the Contributing Member’s Capital Account shall be
increased by, and the Non-Contributing Member’s Capital Account shall be
decreased by, an amount equal to the unpaid principal and interest on such
Default Loan. A Cram-Down Contribution shall be deemed an Additional Capital
Contribution by the Contributing Member making (or deemed making) such Cram-Down
Contribution as of the date such Cram-Down Contribution is made or the date on
which such Default Loan is converted to a Cram-Down Contribution. At the time of
a Cram-Down Contribution, the Percentage Interest of the Contributing Member
shall be increased proportionally by the amount of such contribution, thereby
diluting the Percentage Interest of the Non-Contributing Member, and the Board
shall update Schedule A hereto accordingly without the need for any consent or
approval by the Members. Once a Cram-Down Contribution has been made (or deemed
made), (x) no subsequent payment or tender in respect of the Cram-Down
Contribution shall affect the Membership Interests of the Members, as adjusted
in accordance with this Section 3.04(d) and (y) the Non-Contributing Member as
to which the Cram-Down Contribution is made (or deemed made) shall (so long as
it is not otherwise a Non-Contributing Member with respect to any other
Additional Capital Contributions) cease to be a Non-Contributing Member.

 

(e)          Notwithstanding any other provisions of this Agreement, any amount
that otherwise would be paid or distributed to a Non-Contributing Member
pursuant to Section 6.01, Section 6.02 or Article XII shall not be paid to the
Non-Contributing Member but shall be deemed paid and applied on behalf of such
Non-Contributing Member (i) first, to accrued and unpaid interest on all Default
Loans (in the order of their original maturity date), (ii) second, to the
principal amount of such Default Loans (in the order of their original maturity
date) and (iii) third, to any Additional Capital Contribution of such
Non-Contributing Member that has not been paid and is not deemed to have been
paid.

 

15

 

 

(f)           Notwithstanding the foregoing, if a Non-Contributing Member fails
to make its Additional Capital Contribution in accordance with Section 3.04(b),
without limitation of any other available rights or remedies under this Section
3.04 the Contributing Member may:

 

(i)          institute proceedings against the Non-Contributing Member, either
in the Contributing Member’s own name or on behalf of the Company, to obtain
payment of the Non-Contributing Member’s portion of the Additional Capital
Contribution, together with interest thereon at the Default Rate from the date
that such Additional Capital Contribution was due until the date that such
Additional Capital Contribution is made, at the cost and expense of the
Non-Contributing Member; or

 

(ii)         purchase the Membership Interest of the Non-Contributing Member at
a price equal to 50% of the lesser of (i) the price paid by the Non-Contributing
Member for its Membership Interest and (ii) the Fair Market Value of its
Membership Interest.

 

(g)          Except as set forth in this Section 3.04 or Section 3.08, no Member
shall be required to make additional Capital Contributions or make loans to the
Company.

 

Section 3.05        Issuance of Additional Membership Interests.

 

(a)          Subject to the approval of the Board, including any required
Supermajority Approval, and Section 3.04(a), the Company may issue (a)
additional Membership Interests, as represented by either Common Units or
Preferred Units, and/or create and issue new series, types or classes of equity
interests, including preferred interest, in the Company with such voting powers,
full or limited, or no voting powers, and such designations, preferences and
relative, participating, optional or other special rights, and qualifications,
limitations or restrictions thereof as the Board may determine and authorize,
(b) obligations, evidences of indebtedness or other securities or interests of
the Company convertible or exchangeable into Membership Interests or other
equity interests in the Company and (c) warrants, options or other rights to
purchase or otherwise acquire Membership Interests or other equity interests in
the Company, in each case to any Person in such amounts and on such terms as so
approved by the Board.

 

(b)          Each Member shall have a preemptive right to participate in any
issuance of new Units (including securities or debt convertible into or
exercisable or exchangeable for Units) that the Company may, from time to time,
propose to sell and issue to any Person or Persons (each, a “Proposed
Issuance”); provided that such issuance does not fall within the exclusions
described in Section 3.05(c). In the event the Company proposes to undertake a
Proposed Issuance, then, with respect to each such Proposed Issuance, the
Company shall give each of the Members a written notice of its intention (the
“Issuance Notice”), describing (a) the quantity of new Units to be issued, (b)
the price and the general terms (including the proposed acquiror(s)) upon which
the Company proposes to make such Proposed Issuance and (c) the number of new
Units such Member shall have a right to purchase, which number shall be equal to
the total number of new Units to be issued multiplied by the pro rata portion of
all of the Company’s Units then held by such Member (calculated on a deemed
as-converted basis with any Preferred Units held by such Member deemed to be
converted to the appropriate number of Common Units in accordance with Section
9.04(e) for purposes of such calculation). The Members shall only be obligated
to pay cash for the new Units in an amount equal to the Fair Market Value of any
consideration that is a term of the Proposed Issuance. Each of the Members shall
have twenty (20) days from the date of receipt of the Issuance Notice to agree,
by giving written notice to the Company and stating therein its election to
purchase all or any portion of the total new Units allocated to such Member for
the price and upon the terms applicable to the Proposed Issuance (any Member
electing to exercise its preemptive right by providing such notice, the
“Participating Member”). If any such Member fails to deliver such notice within
such twenty (20) day period, it shall be deemed not to have exercised its
preemptive right under this Section 3.05(b) with respect to such Proposed
Issuance. In the event that any Member elects not to purchase all of such
Member’s allocated portion of the new Units or is deemed not to exercise its
preemptive rights, the Participating Members shall have the right to purchase,
for a subsequent ten (10) day period, their respective pro rata portions of any
non-participating Member’s allotment pursuant to this Section that a non-
participating Member did not elect to purchase. The Company may, during the
ninety (90) day period following the expiration of the exercise periods set
forth above, issue the remaining unsubscribed portion of the Proposed Issuance
at a price not less than, and upon terms no more favorable to the offeree than
those specified in, the Issuance Notice.

 

16

 

 

(c)          The provisions of Section 3.05(b) shall not be applicable to any
Units and Units deemed issued pursuant to the following options and convertible
securities: (i) Units, options or convertible securities issued as a dividend,
recapitalization, split, split-up, or distribution on Units; (ii) Units or
convertible securities actually issued upon the exercise of options or the
conversion or exchange of convertible securities, in each case provided such
issuance is pursuant to the terms of options or convertible or exchangeable
securities which are not otherwise prohibited by this Agreement, (iii) any
Conversion Units issued upon conversion of the Preferred Units; and (iv) Units,
options or other securities issued in connection with a conversion of the
Company to a corporation or other legal form that is approved with Supermajority
Approval. If the Company consummates an Initial Public Offering, the terms of
Section 3.05(b) shall terminate immediately prior, and shall not apply, to the
Initial Public Offering.

 

Section 3.06        Maintenance of Capital Accounts. The Company shall establish
and maintain for each Member a separate capital account (a “Capital Account”) on
its books and records in accordance with this Section 3.06. Each Capital Account
shall be established and maintained in accordance with the following provisions:

 

(a)          Each Member’s Capital Account shall be increased by the amount of:

 

(i)          such Member’s Capital Contributions, including such Member’s
Initial Capital Contribution and any Additional Capital Contributions;

 

(ii)         any Net Income or other item of income or gain allocated to such
Member pursuant to Article V; and

 

(iii)        any liabilities of the Company that are assumed by such Member or
secured by any property distributed to such Member.

 

(b)          Each Member’s Capital Account shall be decreased by:

 

(i)          the cash amount or Book Value of any property distributed to such
Member pursuant to Article VI and Section 12.03(c);

 

(ii)         the amount of any Net Loss or other item of loss or deduction
allocated to such Member pursuant to Article V; and

 

17

 

 

(iii)        the amount of any liabilities of such Member assumed by the Company
or that are secured by any property contributed by such Member to the Company.

 

Section 3.07        Succession Upon Transfer. In the event that any Membership
Interest is Transferred in accordance with the terms of this Agreement, the
Transferee shall succeed to the Capital Account of the Transferor to the extent
it relates to the Transferred Membership Interest and, subject to Section 5.04,
shall receive allocations and distributions pursuant to Article V, Article VI
and Article XII in respect of such Membership Interest.

 

Section 3.08        Negative Capital Accounts. In the event that any Member
shall have a deficit balance in its Capital Account, such Member shall have no
obligation, including during the Term or upon dissolution or liquidation of the
Company, to restore such negative balance or make any Capital Contributions to
the Company by reason thereof, except as may be required by Applicable Law or in
respect of any negative balance resulting from a withdrawal of capital or
dissolution in contravention of this Agreement.

 

Section 3.09        No Withdrawals from Capital Accounts. No Member shall be
entitled to withdraw any part of its Capital Account or to receive any
distribution from the Company, except as otherwise provided in this Agreement.
No Member shall receive any interest, salary, management or service fees, or
drawing with respect to its Capital Contributions or its Capital Account, except
as otherwise provided in this Agreement or any JV Agreement. The Capital
Accounts are maintained for the sole purpose of allocating items of income,
gain, loss and deduction among the Members and shall have no effect on the
amount of any distributions to any Members, in liquidation or otherwise.

 

Section 3.10        Loans from Members. Loans by any Member to the Company shall
not be considered Capital Contributions and shall not affect the maintenance of
such Member’s Capital Account, other than to the extent provided in Section 3.04
and Section 3.06, if applicable.

 

Section 3.11       Modifications. The foregoing provisions and the other
provisions of this Agreement relating to the maintenance of Capital Accounts are
intended to comply with Treasury Regulations Section 1.704-1(b) and shall be
interpreted and applied in a manner consistent with such Treasury Regulations.
If the Board determines that it is prudent to modify the manner in which the
Capital Accounts, or any increases or decreases to the Capital Accounts, are
computed in order to comply with such Treasury Regulations, the Board may
authorize such modifications.

 

ARTICLE IV

 

MEMBERS

 

Section 4.01        Admission of New Members.

 

(a)          Subject to the approval of the Board, including any required
Supermajority Approval, new Members may be admitted from time to time (i) in
connection with the issuance of Membership Interests by the Company in
accordance with this Agreement, and (ii) in connection with a Transfer of
Membership Interests, subject to compliance with the provisions of Article IX,
and in either case, following compliance with the provisions of Section 4.01(b).

 

18

 

 

(b)          In order for any Person not already a Member of the Company to be
admitted as a Member, whether pursuant to an issuance or Transfer of Membership
Interests, such Person shall have executed and delivered to the Company a
written undertaking substantially in the form of the Joinder Agreement. Upon the
amendment of Schedule A of the Agreement by the Board and the satisfaction of
any other applicable conditions, including the receipt by the Company of any
payment for the issuance of Membership Interests, such Person shall be admitted
as a Member and deemed listed as such on the books and records of the Company.
The Board shall also adjust the Capital Accounts of the Members as necessary in
accordance with Section 3.04.

 

(c)          Any Member who proposes to Transfer its Membership Interest (or any
portion thereof) shall (i) be responsible for the payment of expenses incurred
by it in connection with such Transfer, whether or not consummated, and (ii)
except in connection with a Transfer pursuant to Section 3.04(d), Section 9.03
or Section 9.04, reimburse the Company and the other Member for all reasonable
expenses (including reasonable attorneys’ fees and expenses) incurred by or on
behalf of the Company or such other Member in connection with such proposed
Transfer, whether or not consummated; provided, however, that in the event that
both Members Transfer their Membership Interests (or any portion thereof) in
connection with such Transfer, each Member shall only be responsible to
reimburse the Company for its pro rata portion (based on such Member’s portion
of the total Membership Interests Transferred) of the Company’s expenses
incurred in connection with such Transfer.

 

Section 4.02        No Personal Liability. Except as otherwise provided in the
Delaware Act, by Applicable Law or expressly in this Agreement, no Member will
be obligated personally for any debt, obligation or liability of the Company or
other Member, whether arising in contract, tort or otherwise, solely by reason
of being a Member.

 

Section 4.03        No Withdrawal. Except as otherwise specifically provided
herein, so long as a Member continues to hold any Membership Interest, such
Member shall not have the ability to withdraw or resign as a Member prior to the
dissolution and winding up of the Company and any such withdrawal or resignation
or attempted withdrawal or resignation by a Member prior to the dissolution or
winding up of the Company shall be null and void. As soon as any Person who is a
Member ceases to hold any Membership Interests, such Person shall no longer be a
Member. A Member shall not cease to be a Member as a result of the Bankruptcy of
such Member or as a result of any other events specified in § 18-304 of the
Delaware Act.

 

Section 4.04        No Interest in Company Property. No real or personal
property of the Company shall be deemed to be owned by any Member individually,
but shall be owned by, and title shall be vested solely in, the Company. Without
limiting the foregoing, each Member hereby irrevocably waives during the Term of
the Company any right that such Member may have to maintain any action for
partition with respect to the property of the Company.

 

Section 4.05        Meetings of the Members.

 

(a)          Annual or special meetings of Members shall be held at such date
and time as shall be designated from time to time by the Board and stated in the
notice of the meeting to be provided to all Members, whether or not such Members
are entitled to vote at such meeting, in writing no later than five (5) days
prior to such designated meeting date. Business transacted at any special
meeting of Members shall be limited to the purposes stated in the notice of
special meeting. All meetings of the Members shall be held at such place within
or without the State of Delaware as the Board shall designate.

 

19

 

 

(b)          The presence in person or by proxy of Members holding a majority of
the Common Units entitled to vote at such meeting shall constitute a quorum for
the transaction of business at any meeting of the Members. Subject to the
provisions of this Agreement, including Section 7.05(e), any matter brought
before a meeting of the Members shall be decided by vote of Members entitled to
vote holding at least a majority of the Common Units held by all Members
entitled to vote present at a duly constituted meeting at which a quorum is
present. Except as provided in this Agreement, all Members entitled to vote
shall vote together and no Member(s) shall be, or have any right to vote or
otherwise act, as a separate series, class or group of Members within the
meaning of the Act.

 

(c)          Members may participate in any meeting of Members by means of
conference telephone or similar communications equipment by means of which all
persons participating in the meeting can hear each other, and such participation
in a meeting shall constitute presence in person at the meeting.

 

(d)          Any action required to be taken at any annual or special meeting of
Members or otherwise, or any action which may be taken at any annual or special
meeting of Members or otherwise (including without limitation any consent,
approval, vote or other action of the Members required or contemplated under or
by this Agreement, the Act or otherwise), may be taken without a meeting and
without a vote, if a consent in writing, setting forth the action so taken,
shall be provided to all Members at least three (3) days advance and is
thereafter signed by the Members required to approve such action. Prompt notice
of the taking of action by Members without a meeting pursuant to this Section
4.05 by less than unanimous written consent shall be given to each of those
Members who have not consented in writing.

 

Section 4.06        General Voting Rights of Members. Whether in person or by
proxy, each Member holding Common Units shall have the right to one (1) vote for
each Common Unit held by such Member. No Member who has assigned or Transferred
all of his, her, or its Units shall have any right to vote on any matter. A
Member who has assigned some, but not all, of his, her, or its Units shall be
treated as a Member and entitled to a vote on all matters to the extent of any
retained Units. No assignee of any Unit shall have the right to consent, approve
or vote on any matters unless such assignee has become a Member pursuant to
Article IX hereof. Except as specifically provided herein, including in Section
7.05(e), or as required by Applicable Law, the Preferred Units shall not vote.

 

Section 4.07        Certification of Membership Interests.

 

(a)          The Units shall not be represented by certificates. If the Board
determines that it is in the interest of the Company to issue certificates
representing Units, certificates shall be issued and the Units shall be
represented by such certificates.

 

(b)          Any certificates so issued, in addition to any other legend
required by Applicable Law, shall bear a legend substantially in the following
form:

 

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A
LIMITED LIABILITY COMPANY AGREEMENT AMONG THE COMPANY AND ITS MEMBERS, A COPY OF
WHICH IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICE OF THE COMPANY. NO TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE MEMBERSHIP
INTERESTS REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF SUCH LIMITED LIABILITY COMPANY AGREEMENT.

 

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER
APPLICABLE SECURITIES LAWS AND MAY NOT BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED EXCEPT PURSUANT TO (A) A REGISTRATION
STATEMENT EFFECTIVE UNDER SUCH ACT AND LAWS, OR (B) AN EXEMPTION FROM
REGISTRATION THEREUNDER.

 

20

 

 

Section 4.08        Representations and Warranties of Members. By execution and
delivery of this Agreement or a Joinder Agreement, as applicable, each Member
represents and warrants to the Company that such Member:

 

(a)          acknowledges and understands that the Units have not been
registered under the Securities Act or the securities laws of any jurisdiction,
are issued in reliance upon federal and state exemptions for transactions not
involving a public offering, and cannot be transferred except upon compliance
with this Agreement and the subsequent registration or exemption from
registration under the Securities Act of such transfer;

 

(b)          is an “accredited investor” within the meaning of Rule 501
promulgated under the Securities Act, has such knowledge and experience in
financial and business matters and is capable of evaluating the merits and risks
of an investment in the Company, and is able to bear the economic and financial
risk of an investment in the Company for an indefinite period of time;

 

(c)          except as otherwise disclosed in writing to the Company, (i) is not
an “investment company” as defined in the Investment Company Act of 1940, does
not rely on the exception provided in either Section 3(c)(l) or Section 3(c)(7)
of the Investment Company Act of 1940 to be excepted from the definition of an
“investment company,” and has not elected to be a business development company
pursuant to Section 54 of the Investment Company Act of 1940; (ii) to the best
of such Member’s knowledge, such Member does not control, nor is controlled by
or under common control with, any other Member (other than as a result of any
Permitted Transfer of a portion of a Member’s Membership Interest in accordance
with this Agreement); (iii) such Member was not formed for the specific purpose
of investing in the Company; and (iv) no other Person will have a beneficial
interest in such Member’s Membership Interest in the Company other than as a
shareholder, partner, member or other beneficial owner of equity interests in
such Member;

 

(d)          is acquiring the Units for its own account solely for investment
and not with a view to resale or distribution thereof, and, other than as set
forth in this Agreement, has no contract, understanding, undertaking, agreement
or arrangement of any kind with any Person to sell, transfer or pledge to any
Person its Units or any part thereof, nor does such Member have any plans to
enter into any such agreement; and

 

(e)          has conducted an independent review and analysis of the business,
operations, assets, liabilities, results of operations, financial conditions,
and prospects of the Company, has been provided adequate access to the
personnel, books, and records of the Company for such purpose, and has had an
opportunity to ask questions of and receive answers from the Company in order to
obtain such additional information as such Member has deemed necessary to make
an informed decision with respect to a purchase of Units;

 

provided that none of the foregoing representations or warranties shall replace,
diminish, or otherwise adversely affect any representations or warranties made
by a Member in any agreement for the purchase of Units.

 

21

 

 

ARTICLE V

 

ALLOCATIONS

 

Section 5.01        Allocation of Net Income and Net Loss. For each Fiscal Year
(or portion thereof), after giving effect to the special allocations set forth
in Section 5.02, Net Income and Net Loss of the Company shall be allocated as
provided in this Section 5.01.

 

(a)          Net Income shall be allocated among the Members in the following
order of priority:

 

(i)          first, cumulatively to offset in reverse order any Net Loss not
previously offset under this clause (i) that was allocated to the Members under
Section 5.01(b)(ii);

 

(ii)         second, to the Preferred Member until the Preferred Member has been
allocated a cumulative amount of Net Income pursuant to this Section 5.01(a)(ii)
(and not offset pursuant to Section 5.01(b)(i)) equal to the aggregate amount of
the Preferred Return to which the Preferred Member is entitled at the time of
such allocation; and

 

(iii)        third, to the Members in accordance with their respective
Percentage Interests.

 

(b)          Net Loss shall be allocated among the Members in the following
order of priority:

 

(i)          first, cumulatively to offset in reverse order any Net Income not
previously offset under this clause (i) that was allocated to the Members under
Section 5.01(a)(ii) and (iii); and

 

(ii)         second, to the Members in accordance with their respective
Percentage Interests.

 

Section 5.02        Regulatory and Special Allocations. Notwithstanding the
provisions of Section 5.01:

 

(a)          If there is a net decrease in Company Minimum Gain (determined
according to Treasury Regulations Section 1.704-2(d)(1)) during any Fiscal Year,
each Member shall be specially allocated Net Income for such Fiscal Year (and,
if necessary, subsequent Fiscal Years) in an amount equal to such Member’s share
of the net decrease in Company Minimum Gain, determined in accordance with
Treasury Regulations Section 1.704-2(g). The items to be so allocated shall be
determined in accordance with Treasury Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2). This Section 5.02 is intended to comply with the “minimum gain
chargeback” requirement in Treasury Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

 

(b)          Member Nonrecourse Deductions shall be allocated in the manner
required by Treasury Regulations Section 1.704-2(i). Except as otherwise
provided in Treasury Regulations Section 1.704-2(i)(4), if there is a net
decrease in Member Nonrecourse Debt Minimum Gain during any Fiscal Year, each
Member that has a share of such Member Nonrecourse Debt Minimum Gain shall be
specially allocated Net Income for such Fiscal Year (and, if necessary,
subsequent Fiscal Years) in an amount equal to that Member’s share of the net
decrease in Member Nonrecourse Debt Minimum Gain. Items to be allocated pursuant
to this paragraph shall be determined in accordance with Treasury Regulations
Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 5.02(b) is intended to
comply with the “minimum gain chargeback” requirements in Treasury Regulations
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

 

22

 

 

(c)          Nonrecourse Deductions shall be allocated to the Members in
accordance with their proportionate Capital Account balances.

 

(d)          In the event any Member unexpectedly receives any adjustments,
allocations or distributions described in Treasury Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6), Net Income shall be specially allocated to
such Member in an amount and manner sufficient to eliminate the Adjusted Capital
Account Deficit created by such adjustments, allocations or distributions as
quickly as possible. This Section 5.02(d) is intended to comply with the
qualified income offset requirement in Treasury Regulations Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

(e)          The allocations set forth in paragraphs (a), (b), (c) and (d) above
(the “Regulatory Allocations”) are intended to comply with certain requirements
of the Treasury Regulations under Code Section 704. Notwithstanding any other
provisions of this Article V (other than the Regulatory Allocations), the
Regulatory Allocations shall be taken into account in allocating Net Income and
Net Losses among Members so that, to the extent possible, the net amount of such
allocations of Net Income and Net Losses and other items and the Regulatory
Allocations to each Member shall be equal to the net amount that would have been
allocated to such Member if the Regulatory Allocations had not occurred.

 

Section 5.03         Tax Allocations.

 

(a)          Subject to Section 5.03(b), Section 5.03(c) and Section 5.03(d),
all income, gains, losses and deductions of the Company shall be allocated, for
federal, state and local income tax purposes, among the Members in accordance
with the allocation of such income, gains, losses and deductions pursuant to
Section 5.01 and Section 5.02, except that if any such allocation for tax
purposes is not permitted by the Code or other Applicable Law, the Company’s
subsequent income, gains, losses and deductions shall be allocated among the
Members for tax purposes, to the extent permitted by the Code and other
Applicable Law, so as to reflect as nearly as possible the allocation set forth
in Section 5.01 and Section 5.02.

 

(b)          Items of Company taxable income, gain, loss and deduction with
respect to any property contributed to the capital of the Company shall be
allocated among the Members in accordance with any reasonable method permitted
by the Treasury Regulations pursuant to Code Section 704(c) as determined in
consultation with the Preferred Member Managers, so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its Book Value.

 

(c)          If the Book Value of any Company asset is adjusted pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(f) as provided in clause (c) of
the definition of Book Value in Section 1.01, subsequent allocations of items of
taxable income, gain, loss and deduction with respect to such asset shall take
account of any variation between the adjusted basis of such asset for federal
income tax purposes and its Book Value in the same manner as under Code Section
704(c).

 

(d)          Allocations of tax credit, tax credit recapture and any items
related thereto shall be allocated to the Members according to their interests
in such items as determined by the Board taking into account the principles of
Treasury Regulations Section 1.704-1(b)(4)(ii).

 

(e)          Allocations pursuant to this Section 5.03 are solely for purposes
of federal, state and local taxes and shall not affect, or in any way be taken
into account in computing, any Member’s Capital Account or share of Net Income,
Net Losses, distributions or other items pursuant to any provisions of this
Agreement.

 

23

 

 

Section 5.04        Allocations in Respect of Transferred Membership Interests.
In the event of a Transfer of a Common Unit during any Fiscal Year made in
compliance with the provisions of Article IX, Net Income, Net Losses and other
items of income, gain, loss and deduction of the Company attributable to such
Common Unit for such Fiscal Year shall be determined using the interim closing
of the books method.

 

ARTICLE VI

 

DISTRIBUTIONS

 

Section 6.01        General.

 

(a)          Subject to the obligations relating to the Preferred Liquidation
Preference, any available cash of the Company (other than cash from a Capital
Transaction, which shall be distributed pursuant to Article XII), after
allowance for payment of all Company obligations then due and payable, including
debt service, operating expenses and such other reasonable reserves as the
Board, with Supermajority Approval, may determine, shall be eligible for
distribution as determined by the Board on at least an annual basis, with any
such distribution to Common Members made pro rata in accordance with their
respective Percentage Interests. Notwithstanding the foregoing, no distributions
shall be made under this Section 6.01 during the Initial Funding Period.

 

(b)          If a Member has (i) an unpaid Additional Capital Contribution that
is overdue or (ii) an outstanding Default Loan due to another Member, any amount
that otherwise would be distributed to such Member pursuant to Section 6.01,
Section 6.02 or Article XII (up to the amount of such unpaid Additional Capital
Contribution or outstanding Default Loan, together with interest accrued
thereon) shall not be paid to such Member but shall be deemed distributed to
such Member and applied on behalf of it pursuant to Section 3.04(e).

 

(c)          Notwithstanding any provision to the contrary contained in this
Agreement, the Company shall not make any distribution to the Members if such
distribution would violate § 18-607 of the Delaware Act or other Applicable Law
or if such distribution is prohibited by the Company’s then-applicable
debt-financing agreements.

 

Section 6.02        Tax Distributions.

 

(a)          Subject to Section 6.01(b) and Section 6.01(c), at least ten (10)
days before each date prescribed by the Code for a calendar-year corporation to
pay quarterly installments of estimated tax, the Company shall distribute cash
to each Member in proportion to and to the extent of such Member’s Quarterly
Estimated Tax Amount for the applicable calendar quarter (each such
distribution, a “Tax Distribution”) taking into account taxable losses allocated
to such Member in respect of prior calendar years and not previously taken into
account under this definition to the extent such loss would be available under
the Code to offset income of such Member (or as appropriate, the direct or
indirect partners, members, or shareholders of such Member) determined as if
income and loss from the Company were the only income and loss of such Member
(or as appropriate, the direct or indirect partners, members or shareholders of
such Members) in such calendar year and all prior calendar years.

 

24

 

 

(b)          If, at any time after the final Quarterly Estimated Tax Amount has
been distributed pursuant to Section 6.02(a) with respect to any Fiscal Year,
the aggregate Tax Distributions to any Member with respect to such Fiscal Year
are less than such Member’s Tax Amount for such Fiscal Year (a “Shortfall
Amount”), the Company shall distribute cash in proportion to and to the extent
of such Member’s Shortfall Amount. The Company shall use commercially reasonable
efforts to distribute Shortfall Amounts with respect to a Fiscal Year before the
seventy-fifth (75th) day of the next succeeding Fiscal Year; provided, that if
the Company has made distributions in such next succeeding Fiscal Year other
than pursuant to this Section 6.02, the Board may apply such distributions to
reduce any Shortfall Amount.

 

(c)          If the aggregate Tax Distributions made to any Member pursuant to
this Section 6.02 for any Fiscal Year exceed such Member’s Tax Amount (an
“Excess Amount”), such Excess Amount shall reduce subsequent Tax Distributions
that would be made to such Member pursuant to this Section 6.02.

 

(d)          All Tax Distributions made to the Members in respect of a taxable
year will be treated as advances on distributions under Section 6.01, thereby
reducing future distributions under Section 6.01 or, if necessary, reducing
liquidating distributions pursuant to Section 12.03(c)(v).

 

Section 6.03         Tax Withholding; Withholding Advances.

 

(a)          Each Member agrees to furnish the Company with any representations
and forms as shall be reasonably requested by the Board to assist it in
determining the extent of, and in fulfilling, any withholding obligations it may
have.

 

(b)          The Company is hereby authorized at all times to make payments
(“Withholding Advances”) with respect to each Member in amounts required to
discharge any obligation of the Company (as determined by the Partnership
Representative based on the advice of legal or tax counsel to the Company) to
withhold or make payments to any federal, state, local or foreign taxing
authority (a “Taxing Authority”) with respect to any distribution or allocation
by the Company of income or gain to such Member and to withhold the same from
distributions to such Member. Any funds withheld from a distribution by reason
of this Section 6.03(b) shall nonetheless be deemed distributed to the Member in
question for all purposes under this Agreement.

 

(c)          Any Withholding Advance made by the Company to a Taxing Authority
on behalf of a Member and not simultaneously withheld from a distribution to
that Member shall, with interest thereon accruing from the date of payment at a
rate equal to the prime rate published in the Wall Street Journal on the date of
payment plus two percent (2.0%) per annum (the “Company Interest Rate”):

 

(i)          be promptly repaid to the Company by the Member on whose behalf the
Withholding Advance was made (which repayment by the Member shall not constitute
a Capital Contribution, but shall credit the Member’s Capital Account if the
Board shall have initially charged the amount of the Withholding Advance to the
Capital Account); or

 

(ii)         with the consent of the Board (not including, for purposes of such
vote any Managers appointed by the Member on whose behalf the Withholding
Advance has been made), be repaid by reducing the amount of the next succeeding
distribution or distributions to be made to such Member (which reduction amount
shall be deemed to have been distributed to the Member, but which shall not
further reduce the Member’s Capital Account if the Board shall have initially
charged the amount of the Withholding Advance to the Capital Account).

 

25

 

 

Interest shall cease to accrue from the time the Member on whose behalf the
Withholding Advance was made repays such Withholding Advance (and all accrued
interest) by either method of repayment described above.

 

(d)          Each Member hereby agrees to indemnify and hold harmless the
Company and the other Members from and against any liability with respect to
taxes, interest or penalties that may be asserted by reason of the Company’s
failure to deduct and withhold tax on amounts distributable or allocable to such
Member, including with respect to any “imputed underpayment” pertaining to the
Company within the meaning of Code Section 6225. The provisions of this Section
6.03(d) and the obligations of a Member pursuant to Section 6.03(c) shall
survive the termination, dissolution, liquidation and winding up of the Company
and the withdrawal of such Member from the Company or Transfer of its Membership
Interest. The Company may pursue and enforce all rights and remedies it may have
against each Member under this Section 6.03, including bringing a lawsuit to
collect repayment with interest of any Withholding Advances.

 

(e)          Neither the Company nor any Manager shall be liable for any excess
taxes withheld in respect of any distribution or allocation of income or gain to
a Member. In the event of an overwithholding, a Member’s sole recourse shall be
to apply for a refund from the appropriate Taxing Authority.

 

Section 6.04        Distributions in Kind. No Member has the right to demand or
receive property other than cash in payment for its share of any distribution
made in accordance with this Agreement. Except as set out in Section 12.03(d),
non-cash distributions are not permitted, unless approved by the Board.

 

Section 6.05        Liquidation. In the event of the liquidation and dissolution
of the Company, the assets of the Company legally available for distribution to
its Members shall be distributed as set forth in Section 12.03.

 

ARTICLE VII

 

MANAGEMENT

 

Section 7.01        Establishment of the Board. A board of managers of the
Company (the “Board”) is hereby established and shall be comprised of natural
Persons (each such Person, a “Manager”) who shall be appointed in accordance
with the provisions of Section 7.02. The business and affairs of the Company
shall be operated in accordance with all Applicable Laws and shall be managed,
operated and controlled by or under the direction of the Board, and the Board
shall have, and is hereby granted, the full, complete and exclusive power,
authority and discretion for, on behalf of and in the name of the Company, to
take such actions as it may in its sole discretion deem necessary or advisable
to carry out any and all of the objectives and purposes of the Company, subject
only to the terms of this Agreement. Except as expressly provided herein, or by
Applicable Law, no Member, in its capacity as a Member, shall have any power or
authority over the business and affairs of the Company or any power or authority
to bind the Company.

 

Section 7.02        Board Composition; Vacancies.

 

(a)          So long as the Preferred Member (together with its Affiliates)
holds at least 25% of the Units held by the Preferred Member on the date of this
Agreement (calculated on a deemed as-converted basis with the Preferred Units
deemed to be converted to the appropriate number of Common Units in accordance
with Section 9.04(e) for purposes of such calculation), the Company and the
Common Members shall take such actions as may be required to ensure that the
number of Managers constituting the Board is at all times five. The Board shall
be comprised as follows:

 

26

 

 

(i)          three (3) individuals designated by the Common Members (each, a
“Common Member Manager”), who shall initially be William J. Rouhana, Jr., Elana
Sofko and Philippe Guelton; and

 

(ii)         two (2) individuals designated by the Preferred Member (the
“Preferred Member Managers”), who shall initially be Jon Hookstratten and Maria
Anguelova.

 

(b)          At all times, the composition of any board of directors or board of
managers of any Subsidiary of the Company shall be the same as that of the
Board. Unless otherwise determined by the Board, the quorum, removal rights,
meeting procedures and meeting requirements set forth in this Article VII with
respect to the Board shall apply mutatis mutandis to Subsidiaries of the Company
and the boards of directors, boards of managers, or similar governing bodies of
such Subsidiaries.

 

Section 7.03        Removal; Resignation.

 

(a)          Each Member may remove any Manager appointed by it at any time with
or without cause, effective upon written notice to the other Member and the
Chairperson. No Manager may be removed except in accordance with this Section
7.03(a).

 

(b)          A Manager may resign at any time from the Board by delivering his
written resignation to the Board. Any such resignation shall be effective upon
receipt thereof unless it is specified to be effective at some other time or
upon the occurrence of some other event. The Board’s or Company’s acceptance of
a resignation shall not be necessary to make it effective.

 

(c)          Any vacancy on the Board resulting from the resignation, removal,
death or disability of a Manager appointed by a Member shall be filled by the
Member that appointed such Manager, with such appointment to become effective
immediately upon delivery of written notice of such appointment to the other
Member and the Chairperson. Any replacement Manager designee shall be reasonably
acceptable to the other Member.

 

(d)          The Board shall maintain a schedule of all Managers with their
respective mailing addresses (the “Managers Schedule”), and shall update the
Managers Schedule upon the appointment, removal or replacement of any Manager in
accordance with Section 7.02 or this Section 7.03.

 

(e)          Each Member shall take all necessary action to carry out fully the
provisions of Section 7.02 and the foregoing provisions of this Section 7.03 to
ensure that the Board and the board of directors or managers or other governing
body of any Subsidiary consists of the Managers that are duly appointed in
accordance with such sections.

 

Section 7.04        Meetings.

 

(a)          Regular meetings of the Board shall be held at least every four
months (i.e., three times during each full calendar year) at such dates and
times as the Board may designate. Special meetings of the Board may be called at
any time by the Chairperson and shall be called by the Chairperson at the
written request of any Manager who makes such request in good faith. Meetings of
the Board may be held either in person at the executive office of the Company or
by telephone or video conference or other communication device that permits all
Managers participating in the meeting to hear each other.

 

27

 

 

(b)          Written notice of a meeting of the Board or any Committee stating
the place, date and hour of the meeting and the purpose or purposes for which
the meeting is called shall be given to each Manager by telephone, electronic
mail or facsimile no less than ten (10) days before the date of the meeting;
provided that, in the case of a special meeting, the Chairperson or the Manager
requesting the meeting may reduce the advance notice period to not less than
three (3) Business Days if the Chairperson or such Manager determines, acting
reasonably and in good faith, that it is necessary and in the best interests of
the Company for the Board to take action within a time period of less than ten
(10) days. Notice of any meeting may be waived in writing by any Manager.
Presence at a meeting shall constitute waiver of any deficiency of notice under
this Section 7.04(b), except when a Manager attends a meeting for the express
purpose of objecting, at the beginning of the meeting, to the transaction of any
business because the meeting was not called or convened in accordance with this
Agreement and does not otherwise attend the meeting.

 

(c)          The Secretary of the Company (or the Chairperson, if there is no
Secretary) shall circulate to each Manager an agenda for each regular meeting
not less than two (2) Business Days in advance of such meeting. In the case of a
regular meeting, such agenda shall include a discussion of the financial reports
most recently delivered pursuant to Section 11.01 and any other matters that a
Manager may reasonably request to be included on such agenda. In the case of a
special meeting, the agenda for such meeting shall be established by the
Chairperson, shall, if applicable, include any matters specified by the Manager
requesting such meeting, and shall be provided to each Manager at the time such
special meeting is called.

 

(d)          The decisions and resolutions of the Board and any Committee
thereof shall be recorded in minutes, which shall state the date, time and place
of the meeting (or the date of any written consent in lieu of a meeting), the
Managers present at the meeting, the resolutions put to a vote (or the subject
of a written consent) and the results of such voting or written consent. The
minutes shall be entered in a minute book kept at the principal office of the
Company and a copy of the minutes of each Board and Committee meeting shall be
provided promptly to each Manager and Member.

 

Section 7.05        Quorum; Manner of Acting; Supermajority Approval.

 

(a)          The presence in person or by proxy of a number of Managers equal to
a majority of the total number of Managers serving on the Board shall constitute
a quorum for the conduct of business at any meeting of the Board; provided that,
in order to constitute a quorum, (i) at least one of the Managers present in
person or by proxy must be a Common Member Manager and (ii) at least one of the
Managers present in person or by proxy must be a Preferred Member Manager. If
such quorum shall not be present at any meeting of the Board (a “Suspended
Meeting”), the Managers present shall adjourn the meeting and promptly give
notice to the Managers of when it shall be reconvened (a “Reconvened Meeting”),
which notice shall include a copy of the notice and agenda originally given with
respect to such Suspended Meeting and, if applicable, specify in writing that
the Board has invoked the procedures with respect to such Reconvened Meeting set
forth in the following sentence. If such notice is given and the Reconvened
Meeting is held at least 48 hours after the Suspended Meeting at which a quorum
was not present, then, at such Reconvened Meeting, the presence in person or by
proxy of at least any two Managers shall be sufficient for a quorum to be
present; provided, however, that (x) the only business that may be conducted at
such Reconvened Meeting is the business specifically set forth in the original
agenda for the Suspended Meeting and (y) no action that requires Supermajority
Approval under Section 7.05(e) may be taken at such Reconvened Meeting unless a
Preferred Member Manager is present and such action is approved in accordance
with Section 7.05(e).

 

28

 

 

(b)          Any Manager may participate in a meeting of the Board or any
Committee by telephone or video conference or other communications device that
permits all Managers participating in the meeting to hear each other, and
participation in a meeting by such means shall constitute presence in person at
such meeting. A Manager may vote or be present at a meeting either in person or
by proxy in accordance with Section 7.05(d).

 

(c)          Each Manager shall have one vote on all matters submitted to the
Board or any Committee; provided, however, that, notwithstanding anything herein
to the contrary and without limitation of any other rights or remedies that may
be available, if a Member is a Defaulting Member, any Managers appointed by it
shall cease to have any voting rights on any matters voted on by the Board and
any decision that requires the vote or approval of Managers appointed by such
Defaulting Member shall be made without regard to such Managers or any
requirement to obtain the vote or approval of such Managers. Except as otherwise
set forth in this Agreement (including Section 7.05(e)), the affirmative vote of
a majority of the Managers in attendance at any meeting of the Board or any
Committee at which a quorum is present shall be required to authorize any action
by the Board or Committee and shall constitute the action of the Board or
Committee for all purposes.

 

(d)          Each Manager may authorize another individual (who may or may not
be a Manager, but who shall be an officer or employee of the Member that
appointed such Manager or an Affiliate of such Member) to act for such Manager
by proxy at any meeting of the Board or any Committee, or to express consent or
dissent to a Company action in writing without a meeting. Any such proxy may be
granted in writing, by Electronic Transmission or as otherwise permitted by
Applicable Law.

 

(e)          Notwithstanding anything herein to the contrary, for so long as the
Preferred Member (together with its Affiliates) holds at least 25% of the Units
held by the Preferred Member on the date of this Agreement (calculated on a
deemed as-converted basis with the Preferred Units deemed to be converted to the
appropriate number of Common Units in accordance with Section 9.04(e) for
purposes of such calculation), and the Preferred Member is not then a
Non-Contributing Member, the Company shall not have the authority or be entitled
to, and shall not enter into any commitment to (and the Board, Officers, Members
or Managers shall not authorize the Company or any Subsidiary to), on behalf of
the Company or any Subsidiary thereof, do any of the following (each of which
shall apply to any Subsidiary of the Company mutatis mutandis), without the
affirmative vote or approval of (i) a majority of the Managers in attendance at
any Board meeting at which a quorum is present and (ii) the Preferred Member
(which may be evidenced by the written approval or consent of the Preferred
Member Managers) (“Supermajority Approval”):

 

(i)          amend, modify or waive any provision of the Certificate of
Formation or this Agreement (other than any amendment to Schedule A necessary to
reflect any new issuance, redemption, repurchase or Transfer of Membership
Interests in accordance with this Agreement) or otherwise change the Company’s
jurisdiction of formation;

 

(ii)         change the principal business of the Company;

 

(iii)        enter into any transaction with a Common Member or its Affiliates,
other than transactions entered into in the ordinary course of business on
market terms and an arm’s length basis or as otherwise contemplated by this
Agreement or the other JV Agreements, or terminate, modify or amend or grant any
consent or waiver under or in connection with any such transaction, including
any of the JV Agreements;

 

29

 

 

(iv)        consummate any public offering of equity securities of the Company
prior to the third anniversary of the date hereof;

 

(v)         issue or redeem any Membership Interest (or any securities or debt
convertible into or exercisable for exchangeable for a Membership Interest),
admit additional Members to the Company (other than as provided in Section 9.02
or any non-voting Members), or make a capital call for or accept any Additional
Capital Contribution from any Member, other than as provided in Section 3.04(a);

 

(vi)        incur any Indebtedness (other than as permitted under Section
3.04(a) or, after the Initial Funding Period, other than (x) to prevent the
Company’s default under an existing credit facility or (y) to prevent the
Company’s breach of an outstanding payment obligation to a third party or (z) to
prevent the Company from being unable to meet its third party debts as they
become due, and then solely to satisfy such obligations, in each case on
commercially reasonable market terms);

 

(vii)      enter into or effect any transaction or series of related
transactions involving the sale, lease, exclusive license, exchange or other
disposition (including by merger, consolidation, sale of equity or sale of
assets) by the Company of all or substantially all of the assets of the Company
(a “Capital Transaction”);

 

(viii)     enter into or effect any transaction or series of related
transactions involving the sale or transfer of greater than 50% of any class or
series of Membership Interests (or greater than 50% of the voting rights in) the
Company;

 

(ix)        undertake any reorganization or recapitalization of the Company,
including any conversion to corporate, partnership, or other organizational
form;

 

(x)         approve any merger, consolidation or combination of the Company with
or into any other Person;

 

(xi)        take any action which alters the rights, preferences, or privileges
of the Preferred Member or of their Transferees;

 

(xii)       dissolve, liquidate, or wind up the affairs of the Company, or any
Subsidiary, or other commencement of a voluntary proceeding seeking
reorganization or other similar relief;

 

(xiii)      settle any litigation that would result in the Company incurring a
liability in excess of $500,000 or would adversely affect the ability of the
Preferred Member or its Affiliates to conduct business;

 

(xiv)      form any Subsidiary;

 

(xv)       enter into any contract pursuant to which the Company is obligated to
make expenditures in excess of $1,000,000 per year;

 

30

 

 

(xvi)      make a determination of reasonable reserves and amount of cash
available for distribution to the Members;

 

(xvii)     make any material tax election or change in any material accounting
practices, unless required by Applicable Law or a change in GAAP, or change in
the Company’s Fiscal Year; or

 

(xviii)    select or change the Company’s independent certified public
accountants unless the group or firm is of recognized national standing, or
select or change the Company’s auditor unless such firm is nationally
recognized, reputable independent certified public accounting firm (PCAOB
certified) or is otherwise CSSE’s existing auditor.

 

Section 7.06        Action by Written Consent. Any action of the Board or any
Committee may be taken without a meeting if a consent in writing, setting forth
the action to be taken, is signed unanimously by all the Managers (or the
Managers comprising the Committee, as applicable). Such consent shall have the
same force and effect as a vote at a meeting where a quorum was present and may
be stated as such in any document or instrument filed with the Secretary of
State.

 

Section 7.07        Compensation; No Employment.

 

(a)          Each Manager shall serve without compensation in his capacity as
such. Each Manager shall be entitled to reimbursement from the Company for his
reasonable and necessary out-of-pocket expenses incurred in the performance of
his duties as a Manager, pursuant to such policies as may from time to time be
established by the Board.

 

(b)          This Agreement does not, and is not intended to, confer upon any
Manager any rights with respect to employment by the Company, and nothing herein
should be construed to have created any employment agreement or relationship
with any Manager.

 

Section 7.08        Chairperson of the Board. The Board may appoint any one of
the Common Member Managers to act as Chairperson of the Board (“Chairperson”)
and preside at all meetings of the Board at which he is present, subject to the
ultimate authority of the Board to appoint an alternate presiding chairperson at
any meeting. The initial Chairperson of the Board shall be William J. Rouhana,
Jr. For the avoidance of doubt, a Manager shall not be considered to be an
officer of the Company by virtue of holding the position of Chairperson and,
except as expressly provided herein, shall not have any rights or powers
different from any other Manager other than with respect to any procedural
matters to the extent delegated by the Board or as expressly set forth in this
Agreement; provided, however, that any procedural rights or powers granted to
the Chairperson shall not be in derogation of any rights or powers granted by
this Agreement to any Preferred Member Manager.

 

Section 7.09        Committees.

 

(a)          The Board may designate from among the Managers one or more
committees of the Board (each, a “Committee”), each of which shall be comprised
of at least one (1) Common Member Manager and one (1) Preferred Member Manager.
Any such Committee, to the extent provided in the resolution forming such
Committee, shall have and may exercise the authority of the Board, as limited by
Section 7.05(e). The Board may dissolve any Committee at any time.

 

31

 

 

(b)          Except as otherwise provided in the resolution initially
establishing such Committee, the presence in person or by proxy of a majority of
the Managers shall constitute a quorum for the conduct of business at any
meeting of such Committee; provided that, in order to constitute a quorum (i) at
least one (1) of the Managers on such Committee present in person or by proxy
must be a Common Member Manager and (ii) at least one (1) of the Managers on
such Committee present in person or by proxy must be a Preferred Member Manager.
Except as otherwise provided in the resolution adopting such Committee, actions
of any Committee shall be made and determined in accordance with Section
7.05(b), Section 7.05(c) and Section 7.05(d). Notice of Committee meetings shall
be given to each member of the Committee in the manner provided in Section
7.04(b).

 

Section 7.10       Officers. The Board shall appoint individuals as officers of
the Company (the “Officers”) as it deems necessary or desirable to carry on the
business of the Company and the Board may delegate to such Officers such powers
and authorities as the Board deems advisable. The initial Officers of the
Company shall be the persons listed on Schedule B in the offices designated
therein. No Officer need be a Member or Manager. Any individual may hold two or
more offices of the Company. Each Officer shall hold office until his successor
is designated by the Board or until his earlier death, resignation or removal.
Any Officer may resign at any time on written notice to the Board. Any Officer
may be removed by the Board with or without cause at any time. A vacancy in any
office occurring because of death, resignation, removal or otherwise, may, but
need not, be filled by the Board. The Officers, in the performance of their
duties as such, shall owe to the Members fiduciary duties of the type owed by
the officers of a Delaware corporation to the stockholders of such corporation
under the laws of the State of Delaware.

 

Section 7.11        No Personal Liability. Except as otherwise provided in the
Delaware Act or by Applicable Law, no Manager will be obligated personally for
any debt, obligation or liability of the Company, whether arising in contract,
tort or otherwise, solely by reason of being a Manager.

 

Section 7.12        Budget. At least sixty (60) days before the beginning of
each Fiscal Year (commencing with the Fiscal Year ending December 31, 2020), the
Chief Executive Officer and Chief Financial Officer of the Company shall prepare
and submit to the Board a proposed budget (“Budget”) for such upcoming Fiscal
Year. The Board shall review, modify and approve the Budget after giving the
Preferred Member Managers a reasonable opportunity to provide meaningful
consultation on the Budget.

 

Section 7.13        Other Activities; Business Opportunities. Except as
expressly provided in the JV Agreements, nothing contained in this Agreement
shall prevent any Member or any of its Affiliates from engaging in any other
activities or businesses, regardless of whether those activities or businesses
are similar to or competitive with the Business. None of the Members nor any of
their Affiliates shall be obligated to account to the Company or to the other
Member for any profits or income earned or derived from other such activities or
businesses. Except as otherwise provided in JV Agreements, none of the Members
nor any of their Affiliates shall be obligated to inform the Company or the
other Member of any business opportunity of any type or description.

 

Section 7.14        Claims Under JV Agreements. Notwithstanding anything herein
to the contrary, in the event of a breach by a Member or its Affiliate of an
obligation owed under any JV Agreement, the other Member, so long as it is not a
Defaulting Member, shall be entitled to assert a claim for and enforce, at the
Company’s reasonable expense, such obligation on behalf of the Company, pursue
on behalf of the Company all remedies available to it in respect of such breach,
and control all decisions of the Company with respect to such any such claim.
The Company shall cooperate and comply with any reasonable instructions received
from the Member enforcing the rights of the Company in connection with any of
the foregoing actions. The Member exercising any rights pursuant to this Section
7.14 agrees to promptly reimburse the Company for any expenses advanced by it to
such Member or incurred by the Company in connection with such claim if it is
not successful.

 

32

 

 

Section 7.15        Code of Conduct. The Board shall adopt a code of business
conduct and ethics that applies to all of its executive officers, managers, and
employees.

 

Section 7.16        Sony Marks. Notwithstanding anything to the contrary
contained in this Agreement, the Common Members acknowledge and agree that Sony
Corporation is entitled under the TMLA to suspend or terminate the use of any or
all Sony Marks (each as hereinafter defined), at its sole discretion in
accordance with the terms of the TMLA upon notice to the Company, without any
liability to any third party, including the Common Members and the Company. In
the event that Sony Corporation, or any designee thereof, exercises such right
to suspend or terminate the Company’s use of any Sony Mark as described in the
foregoing sentence or otherwise under the TMLA, the Common Members shall (i)
agree to and approve such suspension or termination and the taking of any other
actions necessary to effect such suspension or termination without any
reservation, claim, conflict or demurral, and (ii) cause each Common Member
Manager (including, for the avoidance of doubt, the Chairperson of the Board if
the Common Members have appointed the Chairperson of the Board) to approve such
suspension or termination and the taking of any other actions necessary to
effect such suspension or termination. For the avoidance of doubt, the
cessation, suspension or termination of the use of the Sony Mark in accordance
with the foregoing shall not be considered a Supermajority Approval item. As
used in this Section 7.16, “TMLA” means the trademark license agreement between
the Company and Sony Corporation granting the Company a license or right to use
a trademark, service mark, trade name, trade dress, logo, corporate name or
other intellectual property of Sony Corporation (collectively, “Sony Marks”).

 

ARTICLE VIII

 

EXCULPATION AND INDEMNIFICATION

 

Section 8.01        Exculpation of Covered Persons.

 

(a)          As used herein, the term “Covered Person” shall mean (i) each
Member; (ii) each officer, director, shareholder, partner, member, Affiliate,
employee, agent or representative of each Member, and each of their Affiliates;
and (iii) each Manager, Officer, employee, agent or representative of the
Company.

 

(b)          No Covered Person shall be liable to the Company or any Member or
any Affiliate of a Member for any loss, damage or claim incurred by reason of
any action taken or omitted to be taken by such Covered Person in his or its
capacity as a Covered Person, so long as such action or omission does not
constitute fraud, gross negligence, willful misconduct or a material breach or
knowing violation of Applicable Law or this Agreement by such Covered Person.

 

33

 

 

(c)          A Covered Person shall be fully protected in relying in good faith
upon the records of the Company and upon such information, opinions, reports or
statements (including financial statements and information, opinions, reports or
statements as to the value or amount of the assets, liabilities, Net Income or
Net Losses of the Company or any facts pertinent to the existence and amount of
assets from which distributions might properly be paid) of the following Persons
or groups: (i) a Manager; (ii) one or more Officers or employees of the Company;
(iii) any attorney, independent accountant, appraiser or other expert or
professional employed or engaged by or on behalf of the Company; or (iv) any
other Person selected in good faith by or on behalf of the Company, in each case
as to matters that such relying Person reasonably believes to be within such
other Person’s professional or expert competence. The preceding sentence shall
in no way limit any Person’s right to rely on information to the extent provided
in § 18-406 of the Delaware Act.

 

Section 8.02        Liabilities and Duties of Covered Persons.

 

(a)          Except as expressly set forth herein, this Agreement is not
intended to, and does not, create or impose any fiduciary duty on any Covered
Person. Furthermore, each of the Members and the Company hereby waives any and
all fiduciary duties that, absent such waiver, may be implied by Applicable Law,
and in doing so, acknowledges and agrees that the duties and obligations of each
Covered Person to each other and to the Company are only as expressly set forth
in this Agreement, including with respect to any Affiliates of a Member or
Manager in their capacities as Officers pursuant to Section 7.10. The provisions
of this Agreement, to the extent that they restrict the duties and liabilities
of a Covered Person otherwise existing at law or in equity, are agreed by the
Members to replace such other duties and liabilities of such Covered Person.

 

(b)          Whenever in this Agreement a Member or Manager is permitted or
required to make a decision (including a decision that is in such Member or
Manager’s “discretion” or under a grant of similar authority or latitude), such
Member or Manager shall be entitled to consider only such interests and factors
as such Covered Person desires, including its own interests (or, in the case of
a Manager, the interests of the Member that appointed such Manager or such
Member’s Affiliates), and shall have no duty or obligation to give any
consideration to any interest of or factors affecting the Company or any other
Person. Whenever in this Agreement a Member or Manager is permitted or required
to make a decision in such Member or Manager’s “good faith,” the Member or
Manager shall act under such express standard and shall not be subject to any
other or different standard imposed by this Agreement or any other Applicable
Law.

 

(c)          This Section 8.02 does not apply to any obligation or duty of a
Covered Person or any Affiliate thereof arising under any other JV Agreement.

 

Section 8.03        Indemnification.

 

(a)          To the fullest extent permitted by the Delaware Act, as the same
now exists or may hereafter be amended, substituted or replaced (but, in the
case of any such amendment, substitution or replacement, only to the extent that
such amendment, substitution or replacement permits the Company to provide
broader indemnification rights than the Delaware Act permitted the Company to
provide prior to such amendment, substitution or replacement), the Company shall
indemnify, hold harmless, defend, pay and reimburse any Covered Person against
any and all losses, claims, damages, judgments, fines or liabilities, including
reasonable legal fees or other expenses incurred in investigating or defending
against such losses, claims, damages, judgments, fines or liabilities, and any
amounts expended in settlement of any claims (other than in connection with any
claims brought by (A) a Member or its Affiliate against another Member or its
Affiliate or (B) the Company) (collectively, “Losses”) to which such Covered
Person may become subject by reason of:

 

(i)          any act or omission or alleged act or omission performed or omitted
to be performed on behalf of the Company in connection with the Business of the
Company; or

 

34

 

 

(ii)         such Covered Person being or acting in connection with the Business
of the Company as a Member, an Affiliate of a Member, a Manager or an Officer,
or that such Covered Person is or was serving at the request of the Company as a
member, manager, partner, director, officer, employee or agent of any other
Person;

 

provided, that (x) such Covered Person acted in good faith and in a manner
believed by such Covered Person to be within, or not opposed to, the scope of
such Covered Person’s authority conferred on him or it by the Company and, with
respect to any criminal proceeding, had no reasonable cause to believe his or
its conduct was unlawful, and (y) such Covered Person’s conduct did not
constitute fraud, gross negligence, willful misconduct or a material breach or
knowing violation of Applicable Law or this Agreement by such Covered Person, in
each case as determined by a final, nonappealable order of a court of competent
jurisdiction. In connection with the foregoing, the termination of any action,
suit or proceeding by judgment, order, settlement, conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself, create a presumption
that the Covered Person did not act in good faith or, with respect to any
criminal proceeding, had reasonable cause to believe that such Covered Person’s
conduct was unlawful, or that the Covered Person’s conduct constituted fraud,
gross negligence, willful misconduct or a material breach or knowing violation
of Applicable Law or this Agreement.

 

(b)          The Company shall promptly reimburse (and/or advance to the extent
reasonably required) each Covered Person for reasonable legal or other expenses
(as incurred) of such Covered Person in connection with investigating, preparing
to defend or defending any claim, lawsuit or other proceeding relating to any
Losses for which such Covered Person may be indemnified pursuant to this Section
8.03; provided, that if it is finally judicially determined that such Covered
Person is not entitled to the indemnification provided by this Section 8.03,
then such Covered Person shall promptly reimburse the Company for any reimbursed
or advanced expenses.

 

(c)          The indemnification provided by this Section 8.03 shall not be
deemed exclusive of any other rights to indemnification to which those seeking
indemnification may be entitled under any agreement or otherwise. The provisions
of this Section 8.03 shall continue to afford protection to each Covered Person
regardless of whether such Covered Person remains in the position or capacity
pursuant to which such Covered Person became entitled to indemnification under
this Section 8.03 and shall inure to the benefit of the executors,
administrators, legatees and distributees of such Covered Person.

 

(d)          Notwithstanding anything herein to the contrary, nothing in this
Article VIII shall (or shall be construed to) (i) relieve any Member or other
Person from any liability or obligation of such Person pursuant to any JV
Agreement, or to in any way impair the enforceability of any provision of any JV
Agreement against any party thereto, or (ii) require the Company to indemnify,
hold harmless, defend, pay or reimburse (x) any Covered Person with respect to
any Loss to the extent a Member or its Affiliate is required to indemnify such
Covered Person with respect thereto under any JV Agreement or (y) a breaching or
indemnifying Member or Affiliate, including with respect to a successful claim
brought against such Member or Affiliate under Section 7.14.

 

(e)          To the extent available on commercially reasonable terms, the
Company may purchase, at its expense, insurance to cover Losses covered by the
foregoing indemnification provisions and to otherwise cover Losses for any
breach or alleged breach by any Covered Person of such Covered Person’s duties
in such amount and with such deductibles as the Board may determine; provided,
that (i) all Members and Managers shall be treated equally under any such
insurance policies and (ii) the failure to obtain such insurance shall not
affect the right to indemnification of any Covered Person under the
indemnification provisions contained herein, including the right to be
reimbursed or advanced expenses or otherwise indemnified for Losses hereunder.
If any Covered Person recovers any amounts in respect of any Losses from any
insurance coverage, then such Covered Person shall, to the extent that such
recovery is duplicative, reimburse the Company for any amounts previously paid
to such Covered Person by the Company in respect of such Losses.

 

35

 

 

(f)          Notwithstanding anything contained herein to the contrary, any
indemnity by the Company relating to the matters covered in this Section 8.03
shall be provided out of and to the extent of Company assets only, and no Member
(unless such Member otherwise agrees in writing) shall have personal liability
on account thereof or shall be required to make additional Capital Contributions
to help satisfy such indemnity by the Company.

 

(g)          Notwithstanding that a Covered Person has or may from time to time
obtain certain rights to indemnification, advancement of expenses and/or
insurance provided by one or more third party indemnitors (including as an
officer, director or employee of a Member), the Company shall be the indemnitor
of first resort (i.e., its obligations to such Covered Person are primary and
any obligation of a third party indemnitor to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by such Covered
Person are secondary), and the Company shall not assert that the Covered Person
must seek expense advancement or reimbursement, or indemnification, from third
party indemnitor before the Company must perform its expense advancement and
reimbursement, and indemnification obligations, under this Agreement. No
advancement or payment by a third party indemnitor on behalf of a Covered Person
with respect to any claim for which such Covered Person has sought
indemnification from the Company in accordance with this Agreement shall affect
the foregoing. The third party indemnitor shall be subrogated to the extent of
such advancement or payment to all of the rights of recovery which such Covered
Person would have had against the Company if the third party indemnitor had not
advanced or paid any amount to or on behalf of such Covered Person.

 

(h)          If this Section 8.03 or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless each Covered Person pursuant to this
Section 8.03 to the fullest extent permitted by any applicable portion of this
Section 8.03 that shall not have been invalidated and to the fullest extent
permitted by Applicable Law.

 

(i)          The provisions of this Section 8.03 shall be a contract between the
Company, on the one hand, and each Covered Person who served in such capacity at
any time while this Section 8.03 is in effect, on the other hand, pursuant to
which the Company and each such Covered Person intend to be legally bound. No
amendment, modification or repeal of this Section 8.03 that adversely affects
the rights of a Covered Person to indemnification for Losses incurred or
relating to a state of facts existing prior to such amendment, modification or
repeal shall apply in such a way as to eliminate or reduce such Covered Person’s
entitlement to indemnification for such Losses without the Covered Person’s
prior written consent.

 

Section 8.04       Survival. The provisions of this Article VIII shall survive
the dissolution, liquidation, winding up and termination of the Company.

 

36

 

 

ARTICLE IX

 

TRANSFER

 

Section 9.01        Restrictions on Transfer.

 

(a)          Except as otherwise provided in Section 3.04 and this Article IX,
no Member shall Transfer all or any portion of its Membership Interest in the
Company prior to the third anniversary of the date of this Agreement without the
written consent of the other Member, which consent may be granted or withheld in
the sole discretion of the other Member. No Transfer of Membership Interests to
a Person not already a Member of the Company shall be deemed completed until the
prospective Transferee is admitted as a Member of the Company in accordance with
Section 4.01(b).

 

(b)          Notwithstanding any other provision of this Agreement (including
Section 9.02), each Member agrees that it will not Transfer all or any portion
of its Membership Interest in the Company, and the Company agrees that it shall
not issue any Membership Interests:

 

(i)          except as permitted under the Securities Act and other applicable
federal or state securities or blue-sky laws, and then, with respect to a
Transfer of Membership Interests, only upon delivery to the Company of an
opinion of counsel in form and substance satisfactory to the Company to the
effect that such Transfer may be affected without registration under the
Securities Act;

 

(ii)         if such Transfer or issuance would cause the Company to be
considered a “publicly traded partnership” under Section 7704(b) of the Code
within the meaning of Treasury Regulations Section 1.7704-1(h)(1)(ii), including
the look-through rule in Treasury Regulations Section 1.7704-1(h)(3);

 

(iii)        if such Transfer or issuance would affect the Company’s existence
or qualification as a limited liability company under the Delaware Act;

 

(iv)        if such Transfer or issuance would cause the Company to lose its
status as a partnership for federal income tax purposes;

 

(v)         if such Transfer or issuance would cause the Company to be required
to register as an investment company under the Investment Company Act of 1940;
or

 

(vi)        if such Transfer or issuance would cause the assets of the Company
to be deemed “Plan Assets” as defined under the Employee Retirement Income
Security Act of 1974 or its accompanying regulations or result in any
“prohibited transaction” thereunder involving the Company.

 

(c)          Any Transfer or attempted Transfer of any Membership Interest in
contravention of this Agreement shall be null and void, no such Transfer shall
be recorded on the Company’s books or otherwise recognized by the Company, and
the purported Transferee in any such Transfer shall not be treated as the owner
of such Membership Interest for any purposes of this Agreement or have any
rights as a Member (and the purported Transferor shall continue to be treated as
the owner of such Membership Interest and as a Member).

 

(d)          For the avoidance of doubt, any Transfer of a Membership Interest
permitted by this Agreement shall be deemed a sale, transfer, assignment or
other disposal of such Membership Interest in its entirety as intended by the
parties to such Transfer, and shall not be deemed a sale, transfer, assignment
or other disposal of any less than all of the rights and benefits described in
the definition of the term “Membership Interest,” unless otherwise explicitly
agreed to by the parties to such Transfer.

 

37

 

 

Section 9.02        Permitted Transfers.

 

(a)          General. The provisions of Section 9.01(a) shall not apply to any
Transfer by any Member of all or any portion of its Membership Interest to its
Affiliate.

 

(b)          Right of First Offer.

 

(i)          If at any time (subject to the written consent requirement in
Section 9.01(a) if prior to the third anniversary of the date hereof) a Member
(the “Transferring Member”) desires to Transfer all or any portion of its Units
to a third party (“Third Party Purchaser”), such Transferring Member shall first
offer to sell such Units to each other Member (each, other than any Affiliate of
a Transferring Member, a “Non-Transferring Member”) by providing written notice
(“Sale Election Notice”) to the Company and the Non-Transferring Members. The
Sale Election Notice shall set forth the number of Units proposed to be
Transferred (“Subject Units”), the proposed offer price and other material terms
and conditions of the proposed Transfer (an “Offer”). The Non-Transferring
Members (and their respective Affiliates) shall have a right, exercisable upon
written notice to the Transferring Member delivered to it within thirty (30)
days of receipt of the Sale Election Notice (“Response Due Date”), to accept the
Offer and elect to purchase all, but not less than all, of the Subject Units,
which may be allocated among themselves in such proportions as the
Non-Transferring Members may agree. In the event competing Sale Election Notices
are sent on the same day, the Members agree that a Sale Election Notice provided
by the Preferred Member shall take priority.

 

(ii)         If on or prior to the Response Due Date either (a) such Offer is
accepted in writing by the Non-Transferring Members or (b) the Non-Transferring
Members elect to make a counter-offer in writing to the Transferring Member that
is accepted in writing by the Transferring Member (or within five (5) Business
Days thereafter, in the case of a counter-offer delivered on the Response Due
Date), then the Non-Transferring Members (or their respective Affiliates, as
applicable) shall purchase, and the Transferring Member shall sell to the
Non-Transferring Members (or their respective Affiliates), the Subject Units on
a date selected by the Non-Transferring Members, but in no event later than
thirty (30) days after Response Due Date. Such purchase of the Subject Units
shall be made at the offices of the Company, at which the Transferring Member
shall represent and warrant to the Non-Transferring Members purchasing the
Subject Units that (x) such Transferring Member has full right, title and
interest in and to the Subject Units, (y) such Transferring Member has all
necessary power and authority and has taken all necessary action to sell the
Subject Units as contemplated by this Section 9.02, and (z) the Subject Units
are free and clear of any encumbrance other than those arising as a result of or
under the terms of this Agreement.

 

(iii)        If the Offer is not accepted in writing by the Non-Transferring
Members or the Transferring Member has not accepted any counter-offer made by
the Non-Transferring Member, in each case on or prior to the Response Due Date,
then for a period of ninety (90) days after the Response Due Date (as extended
as necessary to account for any time during such period that such transaction is
delayed due to any antitrust or other governmental reviews or approvals) the
Transferring Member shall have the right to consummate the sale of the Subject
Units to a Third Party Purchaser at a price and on terms that are not materially
more favorable, in the aggregate, to such Third Party Purchaser than those set
forth in the Sale Election Notice.

 

38

 

 

(c)          Tag-Along Rights. If a Transferring Member elects to sell its
Subject Units to a Third Party Purchaser in accordance with Section
9.02(b)(iii), the Transferring Member shall provide written notice of the
proposed sale (“Third Party Sale Notice”) to the other Members (each eligible
Member, a “Tagging Member”, provided that “Tagging Member” shall not include
CSSE or its Permitted Transferees at any time following CSSE’s requirement to
deliver notice of a CSSE Change of Control) and the Company setting forth the
proposed sale price, the name of the Third Party Purchaser and any other
material terms of the proposed sale. Each Tagging Member shall have the right,
upon written notice to the Transferring Member (“Tag-Along Notice”) delivered to
it within fifteen (15) days of receipt of the Third Party Sale Notice, to sell
to the Third Party Purchaser, on the terms contained in the Third Party Sale
Notice, up to such number of Tagging Units (as defined) equal to the product of
(i) the total number of Units that the Third Party Purchaser proposes to buy as
stated in the Third Party Sale Notice and (ii) a fraction (x) the numerator of
which is equal to the number of Units then held by the Tagging Member and (y)
the denominator of which is equal to the sum of the number of Units then held by
the Transferring Member and all participating Tagging Members (in each case,
with (i) and (ii) calculated on a deemed as-converted basis with any portion of
the Preferred Units included therein deemed to be converted to the appropriate
number of Common Units in accordance with Section 9.04(e) for purposes of such
calculation) (such number, the “Tagging Units”). If any Tagging Member exercises
its right hereunder through the delivery of a timely Tag-Along Notice, the
Tagging Member shall join in the Transferring Member’s contract with the Third
Party Purchaser on the same terms as set forth in the Tag-Along Notice, shall
receive consideration in the same amount per Unit (calculated on a deemed
as-converted basis) as the Transferring Member and such consideration will be
allocated among such Members and distributed in accordance with Section 12.03;
provided, that (a) such Tagging Member shall only be obligated to make
individual representations and warranties with respect to its right, title and
interest in and to its Units, power and authority to sell its Units, absence of
encumbrances upon its Units, and other matters relating to such Tagging Member
(and the liability of such Tagging Member for indemnification, if any, with
respect to any such representations and warranties shall be several and not
joint and shall be pro rata in proportion to and shall not exceed the amount of
consideration payable to such Tagging Member), but not with respect to any of
the foregoing in respect of any other Members or any other Members’ Units; (b)
no Tagging Member shall be obligated to execute or otherwise agree to, or be
bound by, any restrictive covenant or exclusivity obligation other than
reasonable and customary covenants with respect to confidentiality. To the
extent that the Third Party Purchaser refuses to purchase Units from an
exercising Tagging Member, the Transferring Member shall not Transfer any
Subject Units to such Third Party Purchaser unless and until, simultaneously
with such Transfer, the Transferring Member shall purchase the applicable number
of Units from the exercising Tagging Member for the same consideration and on
the same terms and conditions as the Transferring Member receives from the Third
Party Purchaser. If no Non-Transferring Member timely delivers a Tag-Along
Notice, or if all Non-Transferring Members waive their rights hereunder, the
Transferring Member shall have the right to consummate the sale of the Subject
Units to the Third Party Purchaser on the terms set forth in the Third Party
Sale Notice within the date set forth in Section 9.02(b)(iii).

 

Section 9.03        Put Option; Call Option.

 

(a)          During the Exercise Period, the Preferred Member shall have the
right (“Put Option”), upon written irrevocable notice to the Company and CSSE
(“Put Election Notice”), to sell to CSSE, and require CSSE to purchase from the
Preferred Member, all, but not less than all, of the Preferred Member’s Units
(including any such Units then held by a Permitted Transferee of the Preferred
Member). CSSE shall pay for the Units being so sold and purchased through the
issuance to the Preferred Member of shares of CSSE’s Series A 9.75% redeemable
perpetual preferred stock (“CSSE Preferred Stock”) or an amount of cash payable
in lieu of such CSSE Preferred Stock, in either case, calculated in accordance
with Schedule C. The aggregate CSSE Preferred Stock and/or the cash paid in lieu
thereof is referred to herein as the “Put Consideration.”

 

39

 

 

(b)          The Preferred Member (and any applicable Permitted Transferee of
the Preferred Member) shall, at the closing of such sale (“Put Closing”),
represent and warrant to CSSE that (i) it has full right, title and interest in
and to its Units, (ii) it has all necessary power and authority and has taken
all necessary action to sell its Units as contemplated by this Section 9.04, and
(iii) its Units are free and clear of any encumbrance other than those arising
as a result of or under the terms of this Agreement.

 

(c)           The Put Closing shall take place no later than thirty (30) days
following receipt by the Company and CSSE of the Put Election Notice on a date
specified by CSSE (the “Put Closing Date”); provided that CSSE shall give the
Preferred Member at least ten (10) Business Days’ written notice of the Put
Closing Date.

 

(d)          At the Put Closing, CSSE shall pay the Put Consideration through
the issuance and delivery at the Put Closing of certificates evidencing the CSSE
Preferred Shares or the payment of the cash amount in lieu thereof by wire
transfer of immediately available funds to an account designated in writing by
the Preferred Member (or a combination of CSSE Preferred Shares and cash), and
CSSE and the Company shall expressly release the Preferred Member and its
Affiliates (and the Preferred Member and its Affiliates shall expressly release
CSSE and the Company) from any liabilities in connection with or arising out of
the Preferred Member’s ownership of the Units and membership in the Company. All
CSSE Preferred Stock issued pursuant to this Section 9.03 shall be subject to
the Registration Rights Agreement (as defined in the Contribution Agreement).

 

(e)          At the Put Closing, in exchange for the Put Consideration, the
Preferred Member (and any applicable Permitted Transferee of the Preferred
Member) shall deliver to CSSE (i) a certificate or certificates (if any)
representing the Units, accompanied by an assignment of the certificate to CSSE
or its assignee pursuant to Section 9.04(f); (ii) the resignation of the
Preferred Member Managers; and (iii) a certificate meeting the requirements of
IRS Notice 2018-29 and Treasury Regulations Section 1.1445-2(b) (modified to
take into account Code Section 1446(f)) that the Preferred Member is not a
foreign person within the meaning of Code Section 1446(f) or Code Section 1445.

 

(f)           Each Member agrees that CSSE may assign its purchase right or
obligation under this Section 9.04 in whole or in part to any Affiliate who,
upon the Put Closing, shall become a Member, and that such purchase right or
obligation shall be assignable by CSSE without the consent of the Preferred
Member; provided that (i) CSSE delivers notice to the Preferred Member of such
assignment and of the identity of the assignee prior to the Put Closing, (ii)
such assignee pays all of the Put Consideration in cash and (iii) CSSE shall be
responsible for any failure of such assignee to perform its obligations under
this Section 9.04 with respect to such assigned purchase right or obligation.

 

(g)          Without limitation of the other provisions of this Section 9.04,
each Member agrees to cooperate and take, and to cause its controlled Affiliates
to cooperate and take, all actions and execute all documents reasonably
necessary or appropriate to reflect the purchase of the Preferred Member’s Units
by CSSE or its designee pursuant to this Section 9.03.

 

40

 

 

(h)          the Preferred Member’s right to exercise the Put Option under this
Section 9.03 and its Conversion Right under Section 9.04, below, shall be
automatically accelerated (and be exercisable by the Preferred Member at its
option, if at all, at any time) in the event of any liquidation or winding up of
CSSE or the Company or if CSSE does not meet its obligations to fund the Company
as prescribed by Section 3.04(a), above, and fails to cure same within fifteen
(15) days of written notice of same from the Preferred Member (any such event, a
“Trigger Failure”).

 

(i)            Except in the event of a Trigger Failure, if the Preferred Member
has not exercised the Put Option prescribed by this Section 9.03 or,
alternatively, has not exercised the Conversion Right prescribed by Section
9.04, below, during the Exercise Period, then the Preferred Member shall be
deemed to have exercised the Put Option under the terms of this Section 9.03 as
if the Preferred Member had sent a Put Election Notice on the last day of the
Exercise Period.

 

(j)          The parties agree that, in connection with its decision to exercise
the Put Option under this Section 9.03 or its Conversion Right under Section
9.04, the Company and CSSE will provide the Preferred Member with all
information regarding the Company and CSSE relevant to its decision and, in
addition to its access and inspection rights with respect to the Company under
Section 11.02, the Preferred Member shall also have the opportunity to discuss
CSSE’s business, management, financial affairs and prospects with CSSE’s
management.

 

Section 9.04        Conversion Option.

 

(a)          In lieu of exercising the Put Option set forth in Section 9.03,
during the Exercise Period, the Preferred Member shall have the right
(“Conversion Right”), upon written irrevocable notice to the Company and CSSE
(“Conversion Election Notice”), to convert all, but not less than all, of the
Preferred Member’s Preferred Units (including any such Preferred Units then held
by a Permitted Transferee of the Preferred Member) into that number of Common
Units (the “Conversion Units”) as set forth in and subject to adjustment in
accordance with Section 9.04(e). The Conversion Units so issued shall be the
same class and type of equity, and have identical rights, privileges and
preferences as the Common Units owned by CSSE.

 

(b)          The Preferred Member (and any applicable Permitted Transferee of
the Preferred Member) shall, in the Conversion Election Notice, represent and
warrant to the Company and CSSE that (i) it has full right, title and interest
in and to its Preferred Units, (ii) it has all necessary power and authority and
has taken all necessary action to elect to convert the its Preferred Units as
contemplated by this Section 9.04, and (iii) its Preferred Units are free and
clear of any encumbrance other than those arising as a result of or under the
terms of this Agreement.

 

(c)          The conversion of such Preferred Units into Common Units shall
occur no later than thirty (30) days following receipt by the Company and CSSE
of the Conversion Election Notice on a date specified by CSSE (the “Conversion
Closing Date”); provided that CSSE shall give the Preferred Member at least ten
(10) Business Days’ written notice of the Conversion Closing Date.

 

(d)          On the Conversion Closing Date, the Preferred Member (and any
applicable Permitted Transferee of the Preferred Member) shall deliver to the
Company a certificate or certificates (if any) representing all of the Preferred
Units then outstanding, and the Company shall deliver to the Preferred Member
(and any applicable Permitted Transferee of the Preferred Member) a certificate
or certificates evidencing the Conversion Units.

 

41

 

 

(e)          The number of Conversion Units issued shall be equal to the number
of Common Units that, when added to the Common Units already held by the
Preferred Member (and its Permitted Transferees), will provide the Preferred
Member (together with its applicable Permitted Transferees) with a Percentage
Interest of 49% on a fully diluted basis assuming the conversion, exercise or
exchange of all securities or debt convertible into or exercisable for
exchangeable for Units (as adjusted for transactions and equity issuances
consummated prior to conversion that have been approved by the Board with
Supermajority Approval).

 

(f)          Without limitation of the other provisions of this Section 9.04,
each Member agrees to cooperate and take, and to cause its controlled Affiliates
to cooperate and take, all actions and execute all documents reasonably
necessary or appropriate to reflect the conversion of the Preferred Units
pursuant to this Section 9.04.

 

Section 9.05        Initial Public Offering.

 

(a)          At any time following the third anniversary of the date of this
Agreement, if the Preferred Member is unable to sell its Membership Interest
after a good faith effort to do so, or at any other time upon the written
agreement of the Preferred Member and CSSE, with such agreement not to be
unreasonably withheld, then, if requested in writing by the Preferred Member,
the Board shall authorize a public offering of equity securities of the Company
by one or more underwriters, including Ladenburg Thalmann & Co., Inc., and on
such other terms and conditions to be agreed between the Preferred Member and
CSSE (the “Initial Public Offering”).

 

(b)          The Initial Public Offering may include the resale of equity
interests held by the Members, provided that (i) such selling Members enter into
an underwriting agreement in customary form with the underwriter or underwriters
selected for the Initial Public Offering and (ii) if the underwriters advise the
Company and the selling Members in writing that the dollar amount or number of
Units which the selling Members desire to sell, taken together with all of the
Units or other equity interests proposed to be sold by the Company, exceeds the
maximum dollar amount or maximum number of shares that can be sold in the
Initial Public Offering without adversely affecting the proposed offering price,
the timing, the distribution method, or the probability of success of such
offering (the “Maximum Number of Shares”), then the Company shall reduce the
number of Units proposed to be sold by selling Members in the Initial Public
Offering to the Maximum Number of Shares; provided that the number of Units held
by the Preferred Member to be included in the Initial Public Offering shall not
be reduced unless all Units held by any other Member are first entirely excluded
therefrom.

 

(c)          The Company shall use its commercially reasonable best efforts to
list, or cause to be listed, the shares sold in the Initial Public Offering on a
national securities exchange in the United States.

 

(d)          The Company will pay all expenses and fees in connection with the
Initial Public Offering, other than underwriters’ fees and commissions.

 

42

 

 

ARTICLE X

 

COVENANTS AND AGREEMENTS OF THE MEMBERS

 

Section 10.01      Confidentiality; Press Release.

 

(a)          Each Member acknowledges that it may have access to and become
acquainted with trade secrets, proprietary information and confidential
information belonging to the Company that are not generally known to the public,
including information concerning business plans, financial statements and other
information provided pursuant to this Agreement, operating practices and
methods, expansion plans, strategic plans, marketing plans, contracts, customer
lists or other business documents that the Company treat as confidential, in any
format whatsoever (including oral, written, electronic or any other form or
medium) (collectively, “Confidential Information”). In addition, each Member
acknowledges that: (i) the Company have invested, and continue to invest,
substantial time, expense and specialized knowledge in developing its
Confidential Information; (ii) the Confidential Information provides the Company
with a competitive advantage over others in the marketplace; and (iii) the
Company would be irreparably harmed if the Confidential Information were
disclosed to competitors or made available to the public. Without limiting the
applicability of any other agreement to which any Member is subject, no Member
shall, directly or indirectly, disclose or use (other than in connection with
the conduct of the Company’s business or the monitoring of its investment in the
Company) at any time, including use for personal, commercial or proprietary
advantage or profit, either during its association with the Company or
thereafter, any Confidential Information of which such Member is or becomes
aware. Each Member in possession of Confidential Information shall take all
appropriate steps to safeguard such information and to protect it against
disclosure, misuse, espionage, loss and theft.

 

(b)          Nothing contained in Section 10.01(a) shall prevent any Member from
disclosing Confidential Information: (i) upon the order of any court or
administrative agency; (ii) upon the request or demand of any regulatory agency
or authority having jurisdiction over such Member; (iii) to the extent compelled
by legal process or required or requested pursuant to subpoena, interrogatories
or other discovery requests; (iv) to the extent necessary to assert any right or
defend any claim arising under this Agreement; (v) to the other Member or its
Affiliates; (vi) to such Member’s Representatives who, in the reasonable
judgment of such Member, need to know such Confidential Information and agree to
be bound by the provisions of this Section 10.01 as if a Member; or (vii) to any
potential Permitted Transferee in connection with a proposed Transfer of
Membership Interests from such Member, as long as such potential Transferee
shall have agreed to be bound by the provisions of this Section 10.01 as if a
Member; provided, that in the case of clause (i), (ii) or (iii), such Member
shall notify the Company and other Member of the proposed disclosure as far in
advance of such disclosure as practicable (but in no event make any such
disclosure before notifying the Company and other Member) and use reasonable
efforts to ensure that any Confidential Information so disclosed is accorded
confidential treatment satisfactory to the Company and the other Member, when
and if available; and provided, further, that in the case of clause (vi) or
(vii), that the disclosing Member shall be liable in the event that any of its
Representatives or potential Permitted Transferees disclose any Confidential
Information that a Member would be prohibited from disclosing pursuant to this
provision.

 

(c)          The restrictions of Section 10.01 shall not apply to Confidential
Information that: (i) is or becomes generally available to the public other than
as a result of a disclosure by such Member or its Affiliates or Representatives
in violation of this Agreement; (ii) is or has been independently developed or
conceived by such Member or its Affiliates without use of Confidential
Information; or (iii) becomes available to such Member or any of its Affiliates
or Representatives on a non-confidential basis from a source other than the
Company, the other Member or any of their respective Representatives, provided,
that such source is not known by the receiving Member to be bound by a
confidentiality agreement regarding the Company.

 

43

 

 

(d)          It is acknowledged and agreed by the parties that in connection
with the execution and entry into the Contribution Agreement CSSE was required
to file and promptly following the execution of this Agreement CSSE shall be
required to file a Current Report on Form 8-K with the Securities and Exchange
Commission, and that the Contribution Agreement was and this Agreement shall be
disclosed in and filed as exhibits thereunder, and that CSSE shall have ongoing
disclosure obligations under the rules and regulations of the Securities and
Exchange Commission. Subject to the foregoing, and notwithstanding anything to
the contrary contained in this Agreement, from and after the date hereof, no
party shall make any press release or similar public announcement or public
communication (i) relating to this Agreement unless specifically approved in
advance by CSSE and the Preferred Member or (ii) which specifically references
CSSE or the Preferred Member (or any of their respective Affiliates) unless
specifically approved by CSSE or the Preferred Member, respectively, in each
case under (i) or (ii) which approval shall not be unreasonably withheld,
conditioned or delayed. Nothing contained in this Agreement will prohibit any
advisor to the Preferred Member from issuing or causing publication following
the Closing of any tombstone or similar advertisement in customary form;
provided, that no such tombstone or similar advertisement shall contain
information regarding the value of cash and non-cash consideration paid to the
parties pursuant to the terms of this Agreement.

 

(e)          The obligations of each Member under this Section 10.01 shall
survive (i) the termination, dissolution, liquidation and winding up of the
Company and (ii) such Member’s Transfer of its Membership Interest.

 

Section 10.02     CoC Transaction Notice. If CSSE intends to consummate a
transaction that would result in a Change of Control of CSSE (as defined in the
Certificate of Designations, Rights and Preferences of the CSSE Preferred Stock,
as amended, a “CSSE Change of Control”), CSSE shall provide written notice to
the Preferred Member of such intended transaction at least thirty (30) days
prior to the anticipated closing date thereof.

 

Section 10.03      Anti-Bribery.

 

(a)          If at any time a Member becomes aware that a Government Official
has or is likely to have any legal, financial or beneficial interest in this
Agreement, the Contribution Agreement or the Company, such Member shall promptly
notify the Company and the other Members in writing. Upon receipt of such
written notice, all Members will consult together to address concerns under the
applicable anti-bribery laws and determine how to resolve those concerns
satisfactorily.

 

(b)          CSSE hereby covenants and agrees that it shall, and shall cause the
Company, to establish and maintain its books and records, and prepare its
periodic statements of accounts in accordance with accounting practices and
procedures established by CSSE, which shall provide that it and the Company
shall: (i) make and keep books, records, and accounts, which in reasonable
detail, accurately and fairly reflect the transactions and dispositions of its
assets or the assets of the Company, as applicable; and (ii) devise and maintain
a system of internal accounting controls sufficient to provide reasonable
assurances that:

 

(i)          transactions are executed and access to assets is given only in
accordance with management’s general or specific authorization;

 

(ii)         transactions are recorded in such a way as to permit the
preparation of financial statements in conformity with generally accepted
accounting principles; and

 

(iii)        assets and liabilities recorded in the financial statements are
compared to the actual assets and liabilities and/or supporting documentation at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

44

 

 

(c)          Each Member and the Company further covenants and agrees that:

 

(i)          Promptly following the date hereof, it will establish and implement
an anti-bribery policy and procedures providing that neither it nor any Person
acting on its behalf or under its control or direction will make any payment,
offer to pay, promise to pay, or authorize any payment or exchange of money or
anything of value, directly or indirectly, to any Government Official in order
to obtain or retain business for such Member or the Company or to secure any
improper advantage for such Member or the Company; provided that this Section
does not prohibit the payment of reasonable and bona fide expenditures such as
travel and lodging expenses, which are directly related to the promotion,
demonstration or explanation of products and services, or the execution of
performance of a contract with a government entity or agency or instrumentality
thereof to the extent such payments are permissible under local Applicable Law.
If such payments are to be advanced or reimbursed by a Member or the Company,
such payments must be documented accurately.

 

(ii)         Due diligence will be performed as appropriate on all third parties
who will have dealings with Government Officials to ensure that such Member or
the Company, as applicable, contract only with reputable agents, consultants or
other representatives.

 

(iii)        Any third party retained by a Member or the Company to provide
consulting, lobbying or other professional services and assistance and who will
deal with Government Officials on behalf of such Member or the Company in any
country or region with a score of less than 60 on the Transparency International
Corruption Perception Index will be required to sign a non-bribery compliance
representation.

 

(d)          Notwithstanding any term or condition set forth herein or in the
Contribution Agreement, in the event that a Member or the Company engages in
illegal action in violation of applicable anti-bribery laws, the non-breaching
Member (without limiting any other right it may have), notwithstanding any other
provision in the Agreement to the contrary, upon written notice to such Member
and the Company, shall have the right, at its election, to cause the Company to
redeem any issued and outstanding Membership Interest in the Company held by the
non-breaching Member for its Fair Market Value and withdraw as a Member from the
Company.

 

ARTICLE XI

 

ACCOUNTING; TAX MATTERS

 

Section 11.01      Financial Statements. The Company shall furnish to each
Member the following reports:

 

(a)          As soon as available, and in any event within one hundred twenty
(120) days after the end of each Fiscal Year, audited consolidated balance
sheets of the Company as at the end of each such Fiscal Year and audited
consolidated statements of income, cash flows and Members’ equity for such
Fiscal Year, in each case setting forth in comparative form the figures for the
previous Fiscal Year, accompanied by the certification of independent certified
public accountants of recognized national standing selected by the Board with
any required Supermajority Approval, certifying to the effect that, except as
set forth therein, such financial statements have been prepared in accordance
with GAAP, applied on a basis consistent with prior years, and fairly present in
all material respects the financial condition of the Company as of the dates
thereof and the results of their operations and changes in their cash flows and
Members’ equity for the periods covered thereby.

 

45

 

 

(b)          As soon as available, and in any event within forty-five (45) days
after the end of each quarterly accounting period in each Fiscal Year (other
than the last fiscal quarter of the Fiscal Year), unaudited consolidated balance
sheets of the Company as at the end of each such fiscal quarter and for the
current Fiscal Year to date and unaudited consolidated statements of income,
cash flows and Members’ equity for such fiscal quarter and for the current
Fiscal Year to date, in each case setting forth in comparative form the figures
for the corresponding periods of the previous fiscal quarter, all in reasonable
detail and all prepared in accordance with GAAP, consistently applied (subject
to normal year-end audit adjustments and the absence of notes thereto), and
certified by the principal financial or accounting officer of the Company.

 

(c)          Upon the request of the Preferred Member, the Company shall provide
the financial information set forth this Section 11.01 in such format as may be
required to enable the Preferred Member to prepare financial information under
International Financial Reporting Standards (IFRS) and shall provide the
Preferred Member with a reconciliation between GAAP and IFRS.

 

Section 11.02     Inspection Rights. Subject to Section 10.01, upon reasonable
notice from a Member, the Company shall afford such Member and its
Representatives access during normal business hours to (i) the Company’s
properties, offices and other facilities; (ii) the corporate, financial and
similar records, reports and documents of the Company, including all books and
records, minutes of proceedings, internal management documents, reports of
operations, reports of adverse developments, copies of any management letters
and communications with Members, and to permit each Member and its
Representatives to examine such documents and make copies thereof or extracts
therefrom; and (iii) any Officers, senior employees and accountants of the
Company and to afford each Member and its Representatives the opportunity to
discuss and advise on the affairs, finances and accounts of the Company with
such Officers, senior employees and accountants (and the Company hereby
authorizes such employees and accountants to discuss with such Member and its
Representatives such affairs, finances and accounts); provided that (x) the
requesting Member shall bear its own expenses and all reasonable expenses
incurred by the Company in connection with any inspection or examination
requested by such Member pursuant to this Section 11.02 and (y) if the Company
provides or makes available any report or written analysis for any Member
pursuant to this Section 11.02, it shall promptly provide or make available such
report or analysis to or for the other Member.

 

Section 11.03      Income Tax Status. It is the intent of the Company and the
Members that the Company shall be treated as a partnership for U.S. federal,
state and local income tax purposes. Neither the Company, the Partnership
Representative nor any Member shall make an election for the Company to be
treated as other than a partnership pursuant to Treasury Regulations Section
301.7701-3.

 

Section 11.04      Partnership Representative.

 

(a)          The Members hereby appoint CSSE as the “partnership representative”
(the “Partnership Representative”) as provided in Code Section 6223(a). The
Members hereby appoint William J. Rouhana, Jr., as the sole person authorized to
act on behalf of the Partnership Representative (the “Designated Individual”).
The Designated Individual may be removed at any time by the Board. The
Partnership Representative shall resign if it is no longer a Member, and the
Designated Individual shall resign if he is no longer an officer of the
Partnership Representative. In the event of the resignation of the Partnership
Representative, the other Members shall select a replacement. In the event of
the resignation or removal of the Designated Individual, the Board shall select
a replacement. If the resignation or removal of the Partnership Representative
or Designated Individual occurs prior to the effectiveness of the resignation or
removal under applicable Treasury Regulations or other administrative guidance,
the Partnership Representative or Designated Individual that has resigned or
been removed shall not take any actions in its capacity as Partnership
Representative or Designated Individual except as directed by the other Members,
in the case of a Partnership Representative that has resigned, or the Board, in
the case of a Designated Individual that has resigned or been removed.

 

46

 

 

(b)          The Partnership Representative is authorized and required to
represent the Company in connection with all examinations of the Company’s
affairs by Taxing Authorities, including resulting administrative and judicial
proceedings, and to expend Company funds for professional services and costs
associated therewith. The Partnership Representative shall promptly notify the
Preferred Member if any tax return of the Company is audited and upon the
receipt of a notice of final partnership administrative adjustment or final
partnership adjustment, and shall keep the Preferred Member reasonably informed
of the status of any tax audit and resulting administrative and judicial
proceedings. Without the consent of the Preferred Member, the Partnership
Representative shall not extend the statute of limitations, file a request for
administrative adjustment, file suit relating to any Company tax refund or
deficiency or enter into any settlement agreement relating to items of income,
gain, loss or deduction of the Company with any Taxing Authority.

 

(c)          To the extent permitted by applicable law and regulations, the
Company will annually elect out of the partnership audit procedures enacted
under Section 1101 of the BBA (the “BBA Procedures”). For any year in which
applicable law and regulations do not permit the Company to elect out of the BBA
Procedures, then within forty-five (45) days of any notice of final partnership
adjustment, the Company will elect the alternative procedure under Code Section
6226, and furnish to the Internal Revenue Service and each Member during the
year or years to which the notice of final partnership adjustment relates a
statement of the Member’s share of any adjustment set forth in the notice of
final partnership adjustment.

 

(d)          Each Member agrees that such Member shall not treat any Company
item inconsistently on such Member’s federal, state, foreign or other income tax
return with the treatment of the item on the Company’s return. Any deficiency
for taxes imposed on any Member (including penalties, additions to tax or
interest imposed with respect to such taxes and any taxes imposed pursuant to
Code Section 6226) will be paid by such Member and if required to be paid (and
actually paid) by the Company, will be recoverable from such Member as provided
in Section 6.03(d).

 

(e)          Except as otherwise provided herein, the Partnership Representative
shall have sole discretion to make any determination regarding income tax
elections it deems advisable on behalf of the Company; provided, that the
Partnership Representative will make an election under Code Section 754, if
requested in writing by a Member.

 

(f)          Notwithstanding the foregoing, the Partnership Representative shall
not take any action with respect to income taxes to the extent such action will
have a disproportionately adverse impact upon the Preferred Member as compared
with the other Members, without the consent of the Preferred Member Managers,
not to be unreasonably withheld, conditioned, or delayed.

 

Section 11.05      Tax Returns. At the expense of the Company, the Board (or any
Officer that it may designate) shall endeavor to cause the preparation and
timely filing (including extensions) of all tax returns required to be filed by
the Company pursuant to the Code as well as all other required tax returns in
each jurisdiction in which the Company owns property or does business. The
Partnership Representative shall use commercially reasonable efforts to provide
the other Member, for its review and comment, copies of all tax returns at least
thirty (30) days prior to the filing thereof. If the other Member shall object
to any item on any such tax return, the Partnership Representative shall
consider such item in good faith. As soon as reasonably possible after the end
of each Fiscal Year, the Board or designated Officer will cause to be delivered
to each Person who was a Member at any time during such Fiscal Year, IRS
Schedule K-1 to Form 1065 and such other information with respect to the Company
as may be necessary for the preparation of such Person’s federal, state and
local income tax returns for such Fiscal Year.

 

47

 

 

Section 11.06      Company Funds. All funds of the Company shall be deposited in
its name, or in such name as may be designated by the Board, in such checking,
savings or other accounts, or held in its name in the form of such other
investments as shall be designated by the Board. The funds of the Company shall
not be commingled with the funds of any other Person. All withdrawals of such
deposits or liquidations of such investments by the Company shall be made
exclusively upon the signature or signatures of such Officer or Officers as the
Board may designate.

 

ARTICLE XII

 

DISSOLUTION AND LIQUIDATION

 

Section 12.01      Events of Dissolution. The Company shall be dissolved and its
affairs wound up only upon the occurrence of any of the following events:

 

(a)          The determination by the Board with any required Supermajority
Approval to dissolve the Company;

 

(b)          The Bankruptcy of a Member, unless within forty-five (45) days
after the occurrence of such Bankruptcy, the other Member agrees in writing to
continue the business of the Company;

 

(c)          At the election of a Member that is not a Defaulting Member, acting
in its sole discretion, made at such time as the other Member is a Defaulting
Member (and without limitation of any other rights or remedies that may be
available to such electing Member);

 

(d)          The sale, exchange, involuntary conversion, or other disposition or
Transfer of all or substantially all the assets of the Company; or

 

(e)          The entry of a decree of judicial dissolution under § 18-802 of the
Delaware Act.

 

Section 12.02      Effectiveness of Dissolution. Dissolution of the Company
shall be effective on the day on which the event described in Section 12.01
occurs, but the Company shall not terminate until the winding up of the Company
has been completed, the assets of the Company have been distributed as provided
in Section 12.03 and the Certificate of Formation shall have been cancelled as
provided in Section 12.04.

 

Section 12.03      Liquidation. If the Company is dissolved pursuant to Section
12.01, the Company shall be liquidated and its business and affairs wound up in
accordance with the Delaware Act and the following provisions:

 

(a)          The Board shall act as liquidator to wind up the Company (the
“Liquidator”); provided that, notwithstanding anything herein to the contrary,
(i) if the Company is being dissolved pursuant to Section 12.01(b) or Section
12.01(c) based on the Bankruptcy or a default by CSSE, the Preferred Member
shall act as Liquidator; or (ii) if the Company is being dissolved pursuant to
Section 12.01(b) or Section 12.01(c) based on the Bankruptcy or a default by the
Preferred Member, CSSE shall act as Liquidator. The Liquidator shall have full
power and authority to sell, assign and encumber any or all of the Company’s
assets and to wind up and liquidate the affairs of the Company in an orderly and
business-like manner; provided that, if the Board is the Liquidator, it shall
act in accordance with the governance provisions in Article VII until the
winding up occurs.

 

48

 

 

(b)          As promptly as possible after dissolution and again after final
liquidation, the Liquidator shall cause a proper accounting to be made by a
recognized firm of certified public accountants of the Company’s assets,
liabilities and operations through the last day of the calendar month in which
the dissolution occurs or the final liquidation is completed, as applicable.

 

(c)          The Liquidator shall liquidate the assets of the Company and
distribute the proceeds of such liquidation in the following order of priority,
unless otherwise required by mandatory provisions of Applicable Law:

 

(i)          first, to the payment of all of the Company’s debts and liabilities
to its creditors (including Members that are creditors, if applicable) and the
expenses of liquidation (including sales commissions incident to any sales of
assets of the Company);

 

(ii)         second, to the establishment of and additions to reserves that are
determined by the Liquidator to be reasonably necessary for any contingent
unforeseen liabilities or obligations of the Company;

 

(iii)        third, to the payment of any liquidation preference under any
preferred stock or other instrument of the Company that is senior in right to
the Preferred Liquidation Preference;

 

(iv)        fourth, to the Preferred Member (but only to the extent of its then
outstanding Preferred Units), prior and in preference to any distribution in
respect of the Common Members, an aggregate amount (the “Preferred Liquidation
Preference”) equal to the sum of (x) the Preferred Return, plus (y) the then
unreturned Preferred Capital Contribution. If the assets of the Company
available for distribution to its Members shall be insufficient to pay the
Preferred Member the full amount of the Preferred Liquidation Preference, the
remaining assets and funds of the Company shall be distributed to the Preferred
Member; and

 

(v)         thereafter, to the Common Members pro rata in accordance with their
respective Percentage Interests.

 

(d)          Notwithstanding the provisions of Section 12.03(c) that require the
liquidation of the assets of the Company, but subject to the order of priorities
set forth in Section 12.03(c), if upon dissolution of the Company the Liquidator
reasonably determines that an immediate sale of part or all of the Company’s
assets would be impractical or could cause undue loss to the Members, the
Liquidator may defer the liquidation of any assets except those necessary to
satisfy Company liabilities and reserves, and may, upon unanimous consent of the
Members, distribute to the Members, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 12.03(c), undivided interests in such
Company assets as the Liquidator deems not suitable for liquidation. Any such
distribution in kind shall be subject to such conditions relating to the
disposition and management of such properties as the Liquidator deems reasonable
and equitable and to any agreements governing the operating of such properties
at such time. For purposes of any such distribution, any property to be
distributed will be valued at its Fair Market Value, as determined by the
Liquidator in good faith.

 

49

 

 

(e)          The Company shall distribute the proceeds in connection with a
Capital Transaction in accordance with the priorities set forth in Section
12.03(c) above. In addition, in connection with a Capital Transaction that
results in proceeds paid directly to the Members, such proceeds shall be
allocated among and paid in accordance with the priorities set forth in Section
12.03(c) with distributions to each Member made in proportion to the amounts
that each Member would have received if all of the Company’s assets had been
sold and the proceeds were distributed by the Company in complete liquidation
pursuant to the rights and preferences set forth in Section 12.03(c).

 

(f)          In the event that the dissolution and liquidation of the Company or
a Capital Transaction occurs prior to the contribution by CSSE of all of the
CSSE Contributed Assets comprising its Initial Capital Contribution in
accordance with the procedures in the Contribution Agreement, CSSE covenants and
agrees that any such CSSE Contributed Assets not yet contributed to the Company
shall be included within the Capital Transaction, if possible, or otherwise
liquidated, transferred or sold by CSSE concurrently with or as promptly as
possible thereafter to a bona fide third party buyer for fair market value on
arm’s-length terms that are mutually approved by the Preferred Member and the
proceeds received in connection therewith shall be added to and included within
the aggregate proceeds from such liquidation or Capital Transaction to be
distributed in accordance with this Section 12.03.

 

Section 12.04      Cancellation of Certificate. Upon completion of the
distribution of the assets of the Company as provided in Section 12.03(c), the
Company shall be terminated and the Liquidator shall cause the cancellation of
the Certificate of Formation in the State of Delaware and of all qualifications
and registrations of the Company as a foreign limited liability company in
jurisdictions other than the State of Delaware and shall take such other actions
as may be necessary to terminate the Company.

 

Section 12.05     Survival of Rights, Duties and Obligations. Dissolution,
liquidation, winding up or termination of the Company for any reason shall not
release any party from any Loss that at the time of such dissolution,
liquidation, winding up or termination already had accrued to any other party or
thereafter may accrue in respect of any act or omission prior to such
dissolution, liquidation, winding up or termination. For the avoidance of doubt,
none of the foregoing shall replace, diminish or otherwise adversely affect any
Member’s right to indemnification pursuant to Section 8.03.

 

Section 12.06      Recourse for Claims. Each Member shall look solely to the
assets of the Company for all distributions with respect to the Company, such
Member’s Capital Account, and such Member’s share of Net Income, Net Loss and
other items of income, gain, loss and deduction, and shall have no recourse
therefor (upon dissolution or otherwise) against the Liquidator or any other
Member.

 

ARTICLE XIII

 

MISCELLANEOUS

 

Section 13.01     Expenses. Except as otherwise expressly provided herein or in
the Contribution Agreement, all costs and expenses, including fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with the preparation and execution of this Agreement, or any
amendment or waiver hereof, and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses.

 

Section 13.02     Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, the Company and each Member hereby agrees, at
the request of the Company or any other Member, to execute and deliver such
additional documents, instruments, conveyances and assurances and to take such
further actions as may be required to carry out the provisions hereof and give
effect to the transactions contemplated hereby.

 

50

 

 

Section 13.03     Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given: (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by email
of a PDF document (with confirmation of transmission) if sent during normal
business hours of the recipient, and on the next Business Day if sent after
normal business hours of the recipient; provided, no email shall be deemed to
have been given hereunder unless the sender has also hand delivered, delivered
by courier or mailed a physical copy of the contents of such email in accordance
with clauses (a), (b) and/or (d) of this Section 13.03; or (d) on the third
(3rd) day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 13.03):

 

If to the Company: Crackle Plus LLC   132 E Putnam Ave   Cos Cob, Connecticut
06807   E-mail: wrouhana@chickensoupforthesoup.com   Attention: William J.
Rouhana, Jr.     with a copy to: Graubard Miller   The Chrysler Building   405
Lexington Avenue, 11th Floor   New York, New York 10174   E-mail:
dmiller@graubard and bross@graubard.com   Attention: David Alan Miller and Brian
L. Ross     If to CSSE: Chicken Soup for the Soul Entertainment, Inc.   132 E.
Putnam Avenue, Floor 2   Cos Cob, Connecticut  06807   E-mail:
wrouhana@chickensoupforthesoup.com   Attention: William J. Rouhana, Jr.     with
a copy to: Graubard Miller   The Chrysler Building   405 Lexington Avenue   New
York, New York 10174   E-mail: dmiller@graubard and bross@graubard.com  
Attention: David Alan Miller and Brian L. Ross     If to the Preferred Member:
Crackle, Inc.   10202 W. Washington Blvd.   Culver City, CA 90232   E-mail:
john_fukunaga@spe.sony.com   Attention: John Fukunaga

 

51

 

 

  and       Sony Pictures Entertainment Inc.   10202 W. Washington Blvd.  
Culver City, CA 90232   E-mail: leah_weil@spe.sony.com   Attention: Leah Weil  
  with a copy to: Sheppard Mullin Richter & Hampton LLP   1901 Avenue of the
Stars, Suite 1600   Los Angeles, CA 90067   E-mail:
LMichaelson@sheppardmullin.com   Attention: Linda Michaelson

 

Section 13.04      Headings. The headings in this Agreement are inserted for
convenience or reference only and are in no way intended to describe, interpret,
define, or limit the scope, extent or intent of this Agreement or any provision
of this Agreement.

 

Section 13.05      Severability. If any term or provision of this Agreement is
held to be invalid, illegal or unenforceable under Applicable Law in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction. Except as
provided in Section 8.03(g), upon such determination that any term or other
provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to affect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

 

Section 13.06      Entire Agreement.

 

(a)          This Agreement, together with the Certificate of Formation, JV
Agreements and all related Exhibits, Annexes and Schedules attached hereto and
thereto, contain the entire agreement among the parties with respect to the
subject matter hereof and thereof, and supersede all prior agreements and
understandings, oral or written, with respect to such matters.

 

(b)          In the event of an inconsistency or conflict between the provisions
of this Agreement and any provision of the Contribution Agreement, this
Agreement shall control with respect to such conflict.

 

Section 13.07      Successors and Assigns. Subject to the restrictions on
Transfers set forth herein, this Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors, legal
representatives and permitted assigns. Except as permitted by this Agreement, no
party may assign any of its rights or delegate any of its obligations under this
Agreement without the prior written consent of the other parties and any
purported assignment in violation of the foregoing shall be null and void ab
initio.

 

Section 13.08      No Third-Party Beneficiaries. Except as expressly set forth
in Article VIII, which shall be for the benefit of and enforceable by Covered
Persons as described therein, nothing in this Agreement, express or implied, is
intended to confer upon any Person (including any creditor of the Company) other
than the Company and the Members, and their respective successors, legal
representatives and permitted assigns, any rights, benefits or remedies under or
by reason of this Agreement.

 

52

 

 

Section 13.09      Amendment. No provision of this Agreement may be amended or
modified except by an instrument in writing executed by both Members. Any such
written amendment or modification will be binding upon the Company and each
Member. Notwithstanding the foregoing, amendments to Schedule A that are
necessary to reflect any new issuance or Transfer of Membership Interests or
Cram-Down Contribution in accordance with this Agreement may be made by the
Board without the consent of or execution by the Members.

 

Section 13.10      Waiver. No waiver by any party of any of the provisions
hereof shall be effective unless explicitly set forth in writing and signed by
the party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. For the avoidance of doubt, nothing contained in this
Section 13.10 shall diminish any of the explicit and implicit waivers described
in this Agreement, including in Section 13.13 hereof.

 

Section 13.11      Governing Law. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Delaware,
without regard to the laws of any other jurisdiction that might be applied
because of the conflicts of laws principles of such state.

 

Section 13.12     Arbitration. All actions or proceedings arising in connection
with, touching upon or relating to this Agreement, the breach thereof and/or the
scope of the provisions of this Section 13.12 shall be submitted to JAMS
Worldwide (“JAMS”) for binding arbitration under its Comprehensive Arbitration
Rules and Procedures if the matter in dispute is over Two Hundred Fifty Thousand
Dollars ($250,000) or under its Streamlined Arbitration Rules and Procedures if
the matter in dispute is Two Hundred Fifty Thousand Dollars ($250,000) or less
to be held solely in Los Angeles County, California, in the English language in
accordance with the provisions below.

 

(a)          Each arbitration shall be conducted by a single arbitrator (the
“Arbitrator”) who shall be mutually agreed upon by the parties. If the parties
are unable to agree on the Arbitrator, the Arbitrator shall be appointed by
JAMS. The Arbitrator shall be a retired judge with at least ten (10) years of
experience in commercial matters.

 

(b)          The Arbitrator’s fees shall be split equally between the parties
and each party shall be responsible for the payment of its own costs, attorneys’
fees, expert fees and all of its other fees, costs and expenses in connection
with any arbitration, unless the Arbitrator finds that a party proceeded in bad
faith, in which case the Arbitrator may award fees or costs in the exercise of
discretion.

 

(c)          The parties shall be entitled to conduct discovery as the
Arbitrator authorizes as reasonable under all of the circumstances, based on
findings that the material sought is relevant to the issues in dispute and that
the nature and scope of such discovery is reasonable under all the
circumstances. Such discovery ordered by the Arbitrator shall be limited to
depositions and production of documents.

 

53

 

 

(d)          There shall be a record of the proceedings at the arbitration
hearing and the Arbitrator shall issue a Statement of Decision setting forth its
factual and legal basis. The Arbitrator’s decision shall be final and binding as
to all matters of substance and procedure and may be enforced by a petition to
the Los Angeles County Superior Court or, in the case of CSSE or the Company,
such other court having jurisdiction over CSSE or the Company, which may be made
ex parte, for confirmation and enforcement of the award.

 

(e)          The Arbitrator shall have the power to enter temporary restraining
orders and preliminary and permanent injunctions as proper under California law.
Neither party is permitted to commence or maintain any action in a court of law
with respect to dispute until such matter has been submitted to arbitration as
provided here, and then only for the purpose of enforcing the Arbitrator’s
award; provided, however, that prior to the appointment of the Arbitrator,
either party may seek pre-arbitration relief in a court of competent
jurisdiction in Los Angeles County, California or, if sought by the Preferred
Member, such other court that may have jurisdiction over CSSE or the Company.
All arbitration proceedings shall be closed to the public and confidential and
all records relating thereto shall be permanently sealed, except as necessary to
obtain court confirmation of the arbitration award.

 

(f)          Notwithstanding anything to the contrary herein, CSSE and the
Company hereby irrevocably waive any right or remedy to seek and/or obtain
injunctive or other equitable relief or any order with respect to, and/or to
enjoin or restrain or otherwise impair in any manner, the production,
distribution, exhibition or other exploitation of any motion picture, production
or project related to the Preferred Member, its parents, Subsidiaries and
Affiliates, or the use, publication or dissemination of any advertising in
connection with such motion picture, production or project. The provisions of
this Section 13.12(f) shall supersede any inconsistent provisions of any prior
agreement between the parties.

 

(g)          Notwithstanding anything to the contrary herein, the Preferred
Member hereby irrevocably waive any right or remedy to seek and/or obtain
injunctive or other equitable relief or any order with respect to, and/or to
enjoin or restrain or otherwise impair in any manner, the production,
distribution, exhibition or other exploitation of any television program, motion
picture, production or project related to CSSE, its parents, Subsidiaries and
Affiliates, or the use, publication or dissemination of any advertising in
connection with such television program, motion picture, production or project.
The provisions of this Section 13.12(g) shall supersede any inconsistent
provisions of any prior agreement between the parties.

 

Section 13.13      Waiver of Jury Trial. Each party hereto hereby acknowledges
and agrees that any controversy that may arise under this Agreement is likely to
involve complicated and difficult issues and, therefore, each such party
irrevocably and unconditionally waives any right it may have to a trial by jury
in respect of any legal action arising out of or relating to this Agreement or
the transactions contemplated hereby.

 

Section 13.14      Specific Performance. The parties agree that irreparable harm
would occur and that the parties would not have an adequate remedy at law if any
of the provisions of this Agreement were not performed in accordance with their
specific terms on a timely basis or were otherwise breached. It is accordingly
agreed that, without posting a bond or other undertaking, the parties shall be
entitled to injunctive or other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any court of competent jurisdiction, this being in addition to any other
remedy to which they are entitled at law or in equity. In the event that any
such action is brought in equity to enforce the provisions of this Agreement, no
party hereto will allege, and each party hereto hereby waives the defense or
counterclaim, that there is an adequate remedy at law. The parties further agree
that (a) by seeking any remedy provided for in this Section 13.14, a party
hereto shall not in any respect waive its right to seek any other form of relief
that may be available to such party hereto under this Agreement and (b) nothing
contained in this Section 13.14 shall require any party hereto to institute any
action for (or limit such party’s right to institute any action for) specific
performance under this Section 13.14 before exercising any other right under
this Agreement.

 

54

 

 

Section 13.15     Counterparts; Effectiveness. This Agreement may be executed in
several counterparts (any of which counterparts may be delivered by facsimile,
portable document format (pdf) or any electronic signature complying with the
U.S. federal ESIGN Act of 2000 (including DocuSign)), each of which shall be
deemed an original and all of which shall together constitute one and the same
instrument. This Agreement shall become effective when each party shall have
received a counterpart hereof signed by all of the other parties. Until and
unless each party has received a counterpart hereof signed by the other parties,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication). Minor variations in the form of the signature page,
including footers, will be disregarded in determining a party’s intent or the
effectiveness of such signature.

 

[Signature Pages Follows]

 

55

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

  The Company:       CRACKLE PLUS, LLC       By: CHICKEN SOUP FOR THE SOUL
ENTERTAINMENT, INC., its sole member         By: /s/ William J. Rouhana, Jr.  
Name: William J. Rouhana, Jr.   Title: Chief Executive Officer       The
Members:       CHICKEN SOUP FOR THE SOUL ENTERTAINMENT, INC.         By: /s/
William J. Rouhana, Jr.   Name: William J. Rouhana, Jr.   Title: Chief Executive
Officer       CRACKLE, INC.         By: /s/ Eric Berger   Name: Eric Berger  
Title: Executive Vice President

 

[Signature Page to Amended and Restated Limited Liability Company Agreement]

 

 

 

 

EXHIBIT A

 

FORM OF JOINDER AGREEMENT

 

The undersigned is executing and delivering this Joinder Agreement pursuant to
the Amended and Restated Limited Liability Company Operating Agreement of
Crackle Plus, LLC, a Delaware limited liability company, dated as of May 14,
2019, as amended and in effect from time to time (the “LLC Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms In the LLC Agreement.

 

By executing and delivering to Crackle Plus, LLC this Joinder Agreement, the
undersigned hereby ratifies, confirms and assents to be bound by all of the
terms, conditions and provisions of the LLC Agreement as a Member thereunder and
shall be entitled to the rights and benefits and subject to the duties and
obligations of a Member in the same manner as if the undersigned was an original
signatory to the LLC Agreement.

 

Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of _________, 20__.

 

  [_________________]                              By:       Name:      
Title:    

 

Acknowledged and Agreed to as of _________, 20__ by:     CRACKLE PLUS, LLC    
                 By:     Name:   Title:    

 

 

 

 

SCHEDULE A

 

MEMBERS SCHEDULE

 

Member Name and Address  Percentage
Interest*   Common Units   Preferred
Units  Chicken Soup for the Soul Entertainment, Inc.
132 E. Putnam Avenue, Floor 2W
Cos Cob, Connecticut 06860   99%   99,000    0                   Crackle, Inc.
10202 W. Washington Blvd.
Culver City, CA 90232   1%   1,000    37,000                   Total:   100%* 
 100,000    37,000**

 

* Subject to the Preferred Liquidation Preference.

 

** Convertible into that number of Common Units that represents an aggregate 48%
Percentage Interest at time of conversion.

 

 

 

 

SCHEDULE B

 

INITIAL OFFICERS

 

1.Chief Executive Officer – William J. Rouhana, Jr.

 

2.Chief Financial Officer – Chris Mitchell

 

 

 

 

SCHEDULE C

 

PUT CONSIDERATION CALCULATION

 

The CSSE Preferred Stock comprising the Put Consideration shall be calculated as
follows:

 

(i)          in respect of the Common Units: a number of shares of CSSE
Preferred Stock equal to (x) the greater of (A) $3 million and (B) the product
of ten (10), multiplied by the Company’s earnings before interest, tax,
depreciation and amortization (EBITDA) for the twelve (12) month period ended as
of the end of the most recent fiscal quarter prior to the date of the Put
Election Notice, multiplied by the Percentage Interest represented by such
Common Units, divided by (y) the Per Share Value; and

 

(ii)         in respect of the Preferred Units: a number of CSSE Preferred Stock
equal to (x) $37 million, divided by (y) the Per Share Value.

 

For purposes of this Schedule C, the “Per Share Value” of the CSSE Preferred
Stock shall be $25.

 

Notwithstanding anything to the contrary contained herein, at the election of
CSSE upon written notice to the Preferred Member within fifteen (15) days of
receipt of the Put Election Notice, in lieu of issuing the CSSE Preferred Stock,
CSSE may purchase the Preferred Member’s Units (including any such Units then
held by a Permitted Transferee of the Preferred Member) through the payment to
the Preferred Member of cash at the Put Closing or through a combination of
shares of CSSE Preferred Stock and cash, in each case with the amount of cash
payable in lieu of each share of CSSE Preferred Stock equal to the Per Share
Value.

 

 

 